


SECOND AMENDED AND RESTATED PIPELINES, TANKAGE AND
 
LOADING RACK THROUGHPUT AGREEMENT
 
(TULSA EAST)
 
This Second Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (this “Agreement”) is dated as of August 31, 2011, by and between
Holly Refining & Marketing-Tulsa LLC (“Holly Tulsa”), HEP Tulsa LLC (“HEP
Tulsa”) and Holly Energy Storage-Tulsa LLC (“HEP Storage-Tulsa”).  Each of Holly
Tulsa, HEP Tulsa and HEP Storage-Tulsa are individually referred to herein as a
“Party” and collectively as the “Parties.”


 
RECITALS:
 
WHEREAS, pursuant to that certain Asset Sale and Purchase Agreement dated as of
October 1, 2009 (the “Group 1 Purchase Agreement”) by and among Holly Tulsa, HEP
Tulsa and Sinclair Tulsa Refining Company, Holly Tulsa acquired certain refining
assets and other related assets located in Tulsa, Oklahoma (the “Refinery”) and
HEP Tulsa acquired certain product delivery pipeline, tankage and loading rack
assets located at the Refinery (the “Group 1 Assets”);
 
WHEREAS, in connection with the closing of the transactions contemplated by the
Group 1 Purchase Agreement, Holly Tulsa and HEP Tulsa entered into a Pipelines,
Tankage and Loading Rack Throughput Agreement (the “Original Tulsa East
Throughput Agreement”) to, among other things, set forth the terms and
conditions under which HEP Tulsa will provide certain transportation, storage
and loading services for Holly Tulsa with respect to the Group 1 Assets;
 
WHEREAS, pursuant to an LLC Interest Purchase Agreement dated March 31, 2010, by
and between HEP Tulsa and HEP Refining, L.L.C., as purchasers, and Holly Tulsa
and Lea Refining Company, as sellers and Holly (the “Group 2 Purchase
Agreement”), HEP Tulsa acquired from Holly Tulsa all of the issued and
outstanding membership interests of HEP Storage-Tulsa;
 
WHEREAS, HEP Storage-Tulsa is the owner of certain additional storage tank
assets, a rail loading rack and a truck unloading rack located at the Refinery,
the Transferred Tulsa East Assets as defined in the Group 2 Purchase Agreement
(the “Group 2 Assets” and, together with the Group 1 Assets and the
Interconnecting Pipelines (defined below), the “HEP Purchased Assets”);
 
WHEREAS, the Parties desired that HEP Storage-Tulsa be added as a party to this
Agreement;
 
WHEREAS, in connection with the closing of the transactions contemplated by the
Group 2 Purchase Agreement, Holly Tulsa, HEP Tulsa, and HEP Storage-Tulsa
amended and restated the Original Tulsa East Throughput Agreement and entered
into the First Amended and restated Pipelines, Tankage and Loading Rack
Throughput Agreement (Tulsa East) on March 31, 2010, as amended by the Amendment
to First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East), dated as of June 11, 2010, to be effective as of March
31, 2010, by and between Holly Tulsa, HEP Tulsa and HEP Storage-Tulsa
(collectively, the “First Amended Tulsa Throughput Agreement”);
 
WHEREAS, HEP Tulsa has constructed certain Interconnecting Pipelines between the
Refinery and the Tulsa West Refinery, and HEP Tulsa will provide certain
transportation services for Holly Tulsa with respect to these Interconnecting
Pipelines; and
 
WHEREAS, in connection with the Interconnecting Pipelines, Holly Tulsa, HEP
Tulsa, and HEP Storage-Tulsa desire to amend and restate the First Amended Tulsa
Throughput Agreement as provided herein.
 
NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties hereby agree as follows:
 
Section 1.                       Definitions
 
Capitalized terms used throughout this Agreement and not otherwise defined
herein shall have the meanings set forth below.
 
“Affiliate” means, with to respect to a specified person, any other person
controlling, controlled by or under common control with that first person.  As
used in this definition, the term “control” includes (i) with respect to any
person having voting securities or the equivalent and elected directors,
managers or persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any person and (iii) the ability to direct the
business and affairs of any person by acting as a general partner, manager or
otherwise.  Notwithstanding the foregoing, for purposes of this Agreement, Holly
Tulsa, on the one hand, and HEP Tulsa and HEP Storage-Tulsa, on the other hand,
shall not be considered affiliates of each other.
 
“Agreement” has the meaning set forth in the preamble to this Agreement.
 
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination of, any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.
 
“Arbitrable Dispute” means any and all disputes, Claims, controversies and other
matters in question between Holly Tulsa, on the one hand, and HEP Tulsa or HEP
Storage-Tulsa, on the other hand, arising out of or relating to this Agreement
or the alleged breach hereof, or in any way relating to the subject matter of
this Agreement regardless of whether (a) allegedly extra-contractual in nature,
(b) sounding in contract, tort or otherwise, (c) provided for by Applicable Law
or otherwise or (d) seeking damages or any other relief, whether at law, in
equity or otherwise.
 
“Assumed Construction Cost” has the meaning set forth in Section 2(w).
 
“bpd” means barrels per day.
 
“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, governmental action or cause of action of any kind or
character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.
 
“Claimant” has the meaning set forth in Section 13(e).
 
“Closing Date” means, with respect to the Group 1 Assets, the date on which such
assets were acquired by HEP Tulsa pursuant to the Group 1 Purchase Agreement,
and, with respect to the Group 2 Assets, the date on which such assets were
acquired through HEP Tulsa’s acquisition of all of the issued and outstanding
membership interests of HEP Storage-Tulsa pursuant to the Group 2 Purchase
Agreement, and, with respect to the Interconnecting Pipelines, the date on which
the Interconnecting Pipelines are available for use, as mutually agreed by both
parties.
 
“Contract Quarter” means a three-month period that commences on January 1, April
1, July 1, or October 1 and ends on March 31, June 30, September 30, or December
31, respectively.
 
“Control” (including with correlative meaning, the term “controlled by”) means,
as used with respect to any Person, the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“Covered Environmental Losses” has the meaning set forth in Section 10(a).
 
“Crude Oil” means the direct liquid product of oil wells, oil processing plants,
the indirect liquid petroleum products of oil or gas wells, oil sands or a
mixture of such products, but does not include natural gas liquids or Refined
Products.
 
“Damaged Party” has the meaning set forth in Section 12(b).
 
“Disputed Deficiency Notice” has the meaning set forth in Section 9(a).
 
“Disputed Deficiency Payment” has the meaning set forth in Section 9(a).
 
“Distillate Interconnecting Pipeline” has the meaning set forth in the
Interconnecting Pipelines definition.
 
“DRA” has the meaning set forth in Section 2(j).
 
“Effective Time” means 11:59 p.m., Dallas, Texas time, on March 31, 2010.
 
“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, and ordinances, now or hereafter in effect, relating to
protection of the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other environmental conservation and
protection laws, each as amended from time to time.
 
“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, wars, blockades, insurrections, riots,
storms, floods, washouts, arrests, the order of any Governmental Authority
having jurisdiction while the same is in force and effect, civil disturbances,
explosions, breakage, accident to machinery, storage tanks or lines of pipe,
inability to obtain or unavoidable delay in obtaining material or equipment, and
any other causes whether of the kind herein enumerated or otherwise not
reasonably within the control of the Party claiming suspension and which by the
exercise of due diligence such Party is unable to prevent or
overcome.  Notwithstanding anything in this Agreement to the contrary, inability
of a Party to make payments when due, be profitable or to secure funds, arrange
bank loans or other financing, obtain credit or have adequate capacity or
production (other than for reasons of Force Majeure) shall not be regarded as
events of Force Majeure.
 
“Force Majeure Notice” has the meaning set forth in Section 4(b).
 
“Gasoline Interconnecting Pipeline” has the meaning set forth in the
Interconnecting Pipelines definition.
 
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
 
“Group 1 Assets” has the meaning set forth in the recitals to this Agreement.
 
“Group 1 Assets Assumed OPEX” means the amount set forth on Schedule IV attached
hereto.
 
“Group 1 Assets OPEX Recovery Amount” means an amount equal to (a) the
difference between the percentage increase in PPI for a given year minus seven
percent (7%) multiplied by (b) the then-current Group 1 Assets Assumed OPEX.
 
“Group 1 Deficiency Notice” has the meaning set forth in Section 9(a).
 
“Group 1 Deficiency Payment” has the meaning set forth in Section 9(a).
 
“Group 1 Loading Rack” means the light products, asphalt and propane truck
loading rack located at the Refinery and more specifically described in the
Group 1 Purchase Agreement.
 
“Group 1 Loading Rack Tariff” means the amount set forth on Schedule III
attached hereto.
 
“Group 1 Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.
 
“Group 1 Tankage” means the tanks set forth on Exhibit A attached hereto.
 
“Group 1 Tankage Base Tariff” means the amount set forth on Schedule II attached
hereto.
 
“Group 1 Tankage Excess Tariff” means the amount set forth on Schedule II
attached hereto.
 
“Group 1 Tankage Excess Throughput” means 120,000 bpd of Refined Products, in
the aggregate, on average for each Contract Quarter.
 
“Group 1 Tankage Incentive Tariff” means the amount set forth on Schedule II
attached hereto.
 
“Group 2 Assets” has the meaning set forth in the recitals to this Agreement.
 
“Group 2 Assets Assumed OPEX” means the amount set forth on Schedule VII
attached hereto.
 
“Group 2 Assets OPEX Recovery Amount” means an amount equal to (a) the
difference between the percentage increase in PPI for a given year minus seven
percent (7%) multiplied by (b) the then-current Group 2 Assets Assumed OPEX.
 
“Group 2 Deficiency Notice” has the meaning set forth in Section 9(a).
 
“Group 2 Deficiency Payment” has the meaning set forth in Section 9(a).
 
“Group 2 Loading Rack” means the rail loading rack located at the Refinery and
more specifically described in the Group 2 Purchase Agreement.
 
“Group 2 Loading Rack Tariff” means the amount set forth on Schedule VI attached
hereto.
 
“Group 2 Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.
 
“Group 2 Tankage” means the tanks set forth on Exhibit B attached hereto.
 
“Group 2 Tankage Base Tariff” means the amount set forth on Schedule V attached
hereto.
 
“Group 2 Tankage Excess Tariff” means the amount set forth on Schedule V
attached hereto.
 
“Group 2 Tankage Excess Throughput” means 120,000 bpd of Products, in the
aggregate, on average for each Contract Quarter.
 
“Group 2 Tankage Incentive Tariff” means the amount set forth on Schedule V
attached hereto.
 
“Hazardous Substance” means (a) any substance that is designated, defined, or
classified as a hazardous waste, hazardous material, pollutant, contaminant, or
toxic or hazardous substance, or that is otherwise regulated under any
Environmental Law, including, without limitation, any hazardous substance as
defined under the Comprehensive Environmental Response, Compensation, and
Liability Act, and (b) petroleum, crude oil, gasoline, natural gas, fuel oil,
motor oil, waste oil, diesel fuel, jet fuel, and other refined petroleum
hydrocarbons.
 
“Heavy Products” means fuel oil, asphalt, coker feed, vacuum tower bottoms,
atmospheric tower bottoms, pitch, or roofing flux.
 
“HEP Purchased Assets” has the meaning set forth in the recitals to this
Agreement.
 
“HEP Storage-Tulsa” has the meaning set forth in the preamble to this Agreement.
 
“HEP Tulsa” has the meaning set forth in the preamble to this Agreement.
 
“HEP Tulsa Payment Obligations” has the meaning set forth in Section 15(a).
 
“Holly” means HollyFrontier Corporation f/k/a Holly Corporation, a Delaware
corporation.
 
“Holly Tulsa” has the meaning set forth in the preamble to this Agreement.
 
“Holly Tulsa Payment Obligations” has the meaning set forth in Section 14(a).
 
“Hydrogen Interconnecting Pipeline” has the meaning set forth in the
Interconnecting Pipelines definition.
 
“Indemnified Party” means the Persons seeking indemnification in accordance with
Section 10.
 
“Indemnifying Party” means the Person from whom indemnification may be required
in accordance with Section 10.
 
“Interconnecting Pipelines” means the following pipelines between the Refinery
and the Tulsa West Refinery: 1)  the 12 inch raw gas oil/diesel line (the
“Distillate Interconnecting Pipeline”), 2)  the 12 inch naphtha/gasoline
component line (the “Gasoline Interconnecting Pipeline”), 3)  the 12 inch
refinery fuel gas line (the “Refinery Fuel Gas Interconnecting Pipeline”, 4) the
8 inch hydrogen line (the “Hydrogen Interconnecting Pipeline”), and 5) the 10
inch refinery sour fuel gas line (the “Refinery Sour Fuel Gas Interconnecting
Pipeline”) including delivery facilities from the Tulsa West Refinery and
receipt facilities at the Refinery for the Distillate and Gasoline
Interconnecting Pipelines, but not for the Refinery Fuel Gas, Hydrogen, and
Refinery Sour Fuel Gas Interconnecting Pipelines.
 
“Interconnecting Pipeline Deficiency Notice” has the meaning set forth in
Section 9(a)(iii).
 
“Interconnecting Pipeline Deficiency Payment” has the meaning set forth in
Section 9(a)(iii).
 
“Interconnecting Pipeline Excess Throughput” means 65,000 bpd of Intermediate
Products, in the aggregate, on average for each Contract Quarter.
 
“Interconnecting Pipeline Gas Tariff” means the amount set forth in Schedule
VIII attached hereto.
 
“Interconnecting Pipeline Liquid Excess Tariff” means the amount set forth in
Schedule VIII attached hereto.
 
“Interconnecting Pipeline Liquid Incentive Tariff” means the amount set forth in
Schedule VIII attached hereto.
 
“Interconnecting Pipeline Liquid Tariff” means the amount set forth in Schedule
VIII attached hereto.
 
“Intermediate Products” means non-finished intermediate products pipelined from
the Tulsa West Refinery to the Refinery either for further processing or to be
blended into finished gasoline or distillate, including, but not limited to,
high sulfur diesel fuel for DHT feed, jet fuel, naphtha for reformer feed, gas
oil or LEF for FCC feed, reformate, light straight run, hydrogen, fuel gas, and
sour fuel gas.
 
“LPG Products” means propane, refinery grade propylene, normal butane, and
isobutane.
 
“Minimum Group 1 Loading Rack Revenue Commitment” has the meaning set forth
in Section 2(c)(i).
 
“Minimum Group 1 Loading Rack Throughput” means 26,000 bpd of Products, in the
aggregate, on average for each Contract Quarter.
 
“Minimum Group 1 Tankage Revenue Commitment” has the meaning set forth in
Section 2(b)(i).
 
“Minimum Group 1 Tankage Throughput” means 80,000 bpd of Refined Products, in
the aggregate, on average for each Contract Quarter.
 
“Minimum Group 2 Loading Rack Revenue Commitment” has the meaning set forth in
Section 2(e)(i).
 
“Minimum Group 2 Loading Rack Throughput” means 1,800 bpd of Products, in the
aggregate, on average for each Contract Quarter.
 
“Minimum Group 2 Tankage Revenue Commitment” has the meaning set forth
in Section 2(d)(i).
 
“Minimum Group 2 Tankage Throughput” means 90,000 bpd of Crude Oil and
Intermediate Products, in the aggregate, on average for each Contract Quarter.
 
“Minimum Interconnecting Pipeline Gas Throughput” means 64,000 MSCFD of
Intermediate Products, in the aggregate, on average for each Contract Quarter.
 
“Minimum Interconnecting Pipeline Liquid Throughput” means 45,000 bpd of
Intermediate Products, in the aggregate, on average for each Contract Quarter.
 
“Minimum Interconnecting Pipeline Revenue Commitment” has the meaning set forth
in Section 2(f)(i).
 
“Minimum Pipeline Revenue Commitment” has the meaning set forth in Section
2(a)(i).
 
“Minimum Pipeline Throughput” means 60,000 bpd of Refined Products, in the
aggregate, on average for each Contract Quarter.
 
“MSCFD” means thousands of standard cubic feet per day.
 
“Omnibus Agreement” means the Fourth Amended and Restated Omnibus Agreement,
dated as of March 31, 2010, by and among Holly, the Partnership and certain of
their respective subsidiaries, as the same may be amended hereafter, from
time-to-time.
 
“Operating Partnership” means Holly Energy Partners-Operating, L.P., a Delaware
limited partnership.
 
“Original Tulsa East Throughput Agreement” has the meaning set forth in the
recitals to this Agreement.
 
“Parties” or “Party” has the meaning set forth in the preamble to this
Agreement.
 
“Partnership” means Holly Energy Partners, L.P., a Delaware limited partnership.
 
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
 
“Pipeline Tariff” means the amount set forth on Schedule I attached hereto.
 
“Pipelines” means those two (2) product delivery lines extending from the Group
1 Tankage to interconnection points with the Magellan pipeline.
 
“PPI” has the meaning set forth in Section 2(a)(ii).
 
“Prime Rate” means the prime rate per annum announced by Union Bank, N.A., or if
Union Bank, N.A. no longer announces a prime rate for any reason, the prime rate
per annum announced by the largest U.S. bank measured by deposits from time to
time as its base rate on corporate loans, automatically fluctuating upward or
downward with each announcement of such prime rate.
 
“Products” means Refined Products, LPG Products, Intermediate Products and Heavy
Products.
 
“Prudent Industry Practice” means such practices, methods, acts, techniques, and
standards as are in effect at the time in question that are consistent with (a)
the standards generally followed by the United States pipeline and terminalling
industries or (b) such higher standards as may be applied or followed by Holly
Tulsa and its Affiliates in the performance of similar tasks or projects, or by
HEP Tulsa, HEP Storage-Tulsa and their Affiliates in the performance of similar
tasks or projects.
 
“Refined Products” means gasoline, kerosene, ethanol and diesel fuel.
 
“Refinery” has the meaning set forth in the recitals.
 
“Refinery Fuel Gas Interconnecting Pipeline” has the meaning set forth in the
Interconnecting Pipelines definition.
 
“Refinery Sour Fuel Gas Interconnecting Pipeline” has the meaning set forth in
the Interconnecting Pipelines definition.
 
“Refund” has the meaning set forth in Section 9(c).
 
“Related Indemnified Parties” means, with respect to each Party hereto, such
Party’s Affiliates, such Party and its Affiliates’ successors and assigns, and
each of the respective directors and officers (or Persons in any similar
capacity if such Person is not a corporation), employees, consultants and agents
of such Party, its Affiliates and their respective successors and assigns.
 
“Respondent” has the meaning set forth in Section 13(e).
 
“Tankage Revenue Commitment” means the Minimum Group 1 Tankage Revenue
Commitment and the Minimum Group 2 Tankage Revenue Commitment.
 
“Term” has the meaning set forth in Section 6.
 
“Toxic Tort” means a claim or cause of action arising from personal injury or
property damage incurred by the plaintiff that is alleged to have been caused by
exposure to, or contamination by, Hazardous Substances that have been released
into the environment by or as a result of the actions or omissions of the
defendant.
 
“Tulsa West Refinery” means the refinery owned by Holly Tulsa located at 1700 S.
Union, Tulsa, Oklahoma.
 
Section 2.                       Agreement to Use Services Relating to
Pipelines, Tankage and Loading rack.
 
The Parties intend to be strictly bound by the terms set forth in this
Agreement, which sets forth revenues to HEP Tulsa and HEP Storage-Tulsa to be
paid by Holly Tulsa and requires HEP Tulsa and HEP Storage-Tulsa to provide
certain transportation, storage and loading services to Holly Tulsa. The
principal objective of HEP Tulsa is for Holly Tulsa to meet or exceed its
obligations with respect to the Minimum Pipeline Revenue Commitment, to meet or
exceed its obligations with respect to the Minimum Group 1 Tankage Revenue
Commitment, and to meet or exceed its obligations with respect to the Minimum
Group 1 Loading Rack Revenue Commitment.  The principal objective of HEP
Storage-Tulsa is for Holly Tulsa to meet or exceed its obligations with respect
to the Minimum Group 2 Tankage Revenue Commitment and to meet or exceed its
obligations with respect to the Minimum Group 2 Loading Rack Commitment.  The
principal objective of Holly Tulsa is for HEP Tulsa and HEP Storage-Tulsa to
provide services to Holly Tulsa in a manner that enables Holly Tulsa to operate
the Refinery.
 
(a) Minimum Pipeline Revenue Commitment.  During the Term and subject to the
terms and conditions of this Agreement, Holly Tulsa agrees as follows:
 
(i) Subject to Section 4, Holly Tulsa shall pay HEP Tulsa throughput fees
associated with the Pipelines that will satisfy the Minimum Pipeline Revenue
Commitment in exchange for HEP Tulsa providing Holly Tulsa a minimum of 60,000
barrels per day of aggregate capacity in the Pipelines.  The “Minimum Pipeline
Revenue Commitment” shall be an amount of revenue to HEP Tulsa for each Contract
Quarter determined by multiplying the Minimum Pipeline Throughput by the
Pipeline Tariff as such Pipeline Tariff may be revised pursuant to Section
2(a)(ii) or Section 2(q)(i).  Holly Tulsa will pay HEP Tulsa the Pipeline Tariff
for all quantities of Refined Products shipped on the
Pipelines.  Notwithstanding the foregoing, in the event that the Closing Date
for the Pipeline is any date other than the first day of a Contract Quarter,
then the Minimum Pipeline Revenue Commitment for the initial Contract Quarter
shall be prorated based upon the number of days actually in such contract
quarter and the initial Contract Quarter.
 
(ii) The Pipeline Tariff shall be adjusted on July 1 of each calendar year
commencing on July 1, 2011, by an amount equal to the upper change in the annual
change rounded to four decimal places of the Producers Price
Index-Commodities-Finished Goods, (PPI), et al. (“PPI”), produced by the U.S.
Department of Labor, Bureaus of Labor Statistics; provided that the Pipeline
Tariff shall never be increased by more than 3% for any such calendar year.  The
series ID is WPUSOP3000 as of September 7, 2009 – located at
http://www.bls.gov/data/.  The change factor shall be calculated as follows:
annual PPI index (most current year) less annual PPI index (most current year
minus 1) divided by annual PPI index (most current year minus 1).  An example
for year 2009 change is: [PPI (2008) – PPI (2007)] / PPI (2007) or (177.1 –
166.6) / 166.6 or .063 or 6.3%.  If the PPI index change is negative in a given
year then there will be no change in the Pipeline Tariff.  If the above index is
no longer published, then Holly Tulsa and HEP Tulsa shall negotiate in good
faith to agree on a new index that gives comparable protection against
inflation, and the same method of adjustment for increases in the new index
shall be used to calculate increases in the Pipeline Tariff.  If Holly Tulsa and
HEP Tulsa are unable to agree, a new index will be determined by binding
arbitration in accordance with Section 13(e), and the same method of adjustment
for increases in the new index shall be used to calculate increases in the
Pipeline Tariff.  To evidence the Parties’ agreement to each adjusted Pipeline
Tariff, the Parties shall execute an amended, modified, revised or updated
Schedule I and attach it to this Agreement.  Such amended, modified, revised or
updated Schedule I shall be sequentially numbered (e.g. Schedule I-1, Schedule
I-2, etc.), dated and appended as an additional schedule to this Agreement and
shall replace the prior version of Schedule I in its entirety.
 
(iii) If Holly Tulsa is unable to transport on the Pipelines the volumes of
Refined Products required to meet the Minimum Pipeline Revenue Commitment as a
result of HEP Tulsa’s operational difficulties, prorationing, or the inability
to provide sufficient capacity for the Minimum Pipeline Throughput, then the
Minimum Pipeline Revenue Commitment applicable to the Contract Quarter during
which Holly Tulsa is unable to transport such volumes of Refined Products will
be reduced by an amount equal to: (A) the volume of Refined Products that Holly
Tulsa was unable to transport on the Pipelines (but not to exceed the Minimum
Pipeline Throughput), as a result of HEP Tulsa’s operational difficulties,
prorationing or inability to provide sufficient capacity on the Pipelines to
achieve the Minimum Pipeline Throughput, multiplied by (B) the Pipeline
Tariff.  This Section 2(a)(iii) shall not apply in the event HEP Tulsa gives
notice of a Force Majeure event in accordance with Section 4, in which case the
Minimum Pipeline Revenue Commitment shall be suspended in accordance with and as
provided in Section 4.
 
(b) Minimum Group 1 Tankage Revenue Commitment; Group 1 Tankage Tariffs.  During
the Term and subject to the terms and conditions of this Agreement, Holly Tulsa
agrees as follows:
 
(i) Subject to Section 4, Holly Tulsa shall pay HEP Tulsa throughput fees
associated with the Group 1 Tankage that will satisfy the Minimum Group 1
Tankage Revenue Commitment in exchange for HEP Tulsa providing Holly Tulsa a
minimum of 1,362,500 barrels of aggregate capacity in the Group 1 Tankage.  The
“Minimum Group 1 Tankage Revenue Commitment” shall be an amount of revenue to
HEP Tulsa for each Contract Quarter determined by multiplying the Minimum Group
1 Tankage Throughput by the Group 1 Tankage Base Tariff as such Group 1 Tankage
Base Tariff may be revised pursuant to Section 2(b)(iii).  Notwithstanding the
foregoing, in the event that the Closing Date for the Group 1 Tankage is any
date other than the first day of a Contract Quarter, then the Minimum Group 1
Tankage Revenue Commitment for the initial Contract Quarter shall be prorated
based upon the number of days actually in such contract quarter and the initial
Contract Quarter.  Subject to (i) any Applicable Law and (ii) technical
specifications of the Group 1 Tankage, Holly Tulsa may request that HEP Tulsa
change the service of any of the Group 1 Tankage from storage of one Product to
storage of a different Product; provided, however, that Holly Tulsa shall
indemnify and hold HEP Tulsa harmless from and against all costs and expenses
associated with any such changing of service including but not limited to costs
of complying with any Applicable Law affecting such change of service.
 
(ii) Group 1 Tankage throughput shall be determined by the sum of Refined
Products shipped on the Pipelines and loaded at the Group 1 Loading Rack.  If
the average throughput for any Contract Quarter exceeds the Minimum Group 1
Tankage Throughput attributable to such Contract Quarter then, (i) for each
throughput barrel in excess of the Minimum Group 1 Tankage Throughput but less
than or equal to the Group 1 Tankage Excess Throughput, Holly Tulsa shall pay
HEP Tulsa throughput fees in the amount of the Group 1 Tankage Incentive Tariff
as such amount may be revised pursuant to Section 2(b)(iii) or Section 2(q)(i)
and (ii) for each throughput barrel in excess of the Group 1 Tankage Excess
Throughput, Holly Tulsa shall pay HEP Tulsa throughput fees in the amount of the
Group 1 Tankage Excess Tariff as such amount may be revised pursuant to Section
2(b)(iii).
 
(iii) The Group 1 Tankage Base Tariff, Group 1 Tankage Incentive Tariff, and
Group 1 Tankage Excess Tariff shall each be adjusted on July 1 of each calendar
year commencing on July 1, 2011, by an amount equal to the upper change in the
annual change rounded to four decimal places of the PPI following the same
procedure as set forth in Section 2(a)(ii) above (including the provisions
regarding binding arbitration); provided that the Group 1 Tankage Base Tariff,
Group 1 Tankage Incentive Tariff, and Group 1 Tankage Excess Tariff shall never
be increased by more than 3% for any such calendar year.  To evidence the
Parties’ agreement to each adjusted Group 1 Tankage Base Tariff, Group 1 Tankage
Incentive Tariff, and Group 1 Tankage Excess Tariff, the Parties shall execute
an amended, modified, revised or updated Schedule II and attach it to this
Agreement.  Such amended, modified, revised or updated Schedule II shall be
sequentially numbered (e.g. Schedule II-1, Schedule II-2, etc.), dated and
appended as an additional schedule to this Agreement and shall replace the prior
version of Schedule II in its entirety.
 
(iv) If Holly Tulsa is unable to deliver to the Group 1 Tankage the volumes of
Refined Products required to meet the Minimum Group 1 Tankage Revenue Commitment
as a result of HEP Tulsa’s operational difficulties, prorationing or the
inability to provide sufficient capacity, then the Minimum Group 1 Tankage
Revenue Commitment applicable to the Contract Quarter during which Holly Tulsa
is unable to deliver such volumes of Refined Products will be reduced by an
amount equal to: (A) the volume of Refined Products that Holly Tulsa was unable
to deliver to the Tankage (but not to exceed the Minimum Group 1 Tankage
Throughput), as a result of HEP Tulsa’s operational difficulties, prorationing
or inability to provide sufficient capacity to achieve the Minimum Group 1
Tankage Throughput, multiplied by (B) the Group 1 Tankage Base Tariff.  This
Section 2(b)(iv) shall not apply in the event HEP Tulsa gives notice of a Force
Majeure event in accordance with Section 4, in which case the Minimum Group 1
Tankage Revenue Commitment shall be suspended in accordance with and as provided
in Section 4.
 
(c) Minimum Group 1 Loading Rack Revenue Commitment.
 
(i) Subject to Section 4, Holly Tulsa shall pay HEP Tulsa throughput fees
associated with the Group 1 Loading Rack that will satisfy the Group 1 Minimum
Loading rack Revenue Commitment in exchange for HEP Tulsa providing Holly Tulsa
a minimum of 26,000 barrels per day of aggregate capacity at the Group 1 Loading
Rack.  The “Minimum Group 1 Loading Rack Revenue Commitment” shall be an amount
of revenue to HEP Tulsa for each Contract Quarter determined by multiplying the
Minimum Group 1 Loading Rack Throughput by the Group 1 Loading Rack Tariff as
such Group 1 Loading Rack Tariff may be revised pursuant to Section 2(c)(ii) or
Section 2(q)(i).  Holly Tulsa will pay HEP Tulsa the Group 1 Loading Rack Tariff
for all quantities of Products loaded at the Group 1 Loading Rack.
Notwithstanding the foregoing, in the event that the Closing Date for the Group
1 Loading Rack is any date other than the first day of a Contract Quarter, then
the Minimum Group 1 Loading Rack Revenue Commitment for the initial Contract
Quarter shall be prorated based upon the number of days actually in such
contract quarter and the initial Contract Quarter.
 
(ii) The Group 1 Loading Rack Tariff shall be adjusted on July 1 of each
calendar year commencing on July 1, 2011, by an amount equal to the upper change
in the annual change rounded to four decimal places of the PPI following the
same procedure as set forth in Section 2(a)(ii) above (including the provisions
regarding binding arbitration); provided that the Group 1 Loading Rack Tariff
shall never be increased by more than 3% for any such calendar year.  To
evidence the Parties’ agreement to each adjusted Group 1 Loading Rack Tariff,
the Parties shall execute an amended, modified, revised or updated Schedule III
and attach it to this Agreement.  Such amended, modified, revised or updated
Schedule III shall be sequentially numbered (e.g. Schedule III-1, Schedule
III-2, etc.), dated and appended as an additional schedule to this Agreement and
shall replace the prior version of Schedule III in its entirety.
 
(iii) If Holly Tulsa is unable to load at the Group 1 Loading Rack the volumes
of Products, in the aggregate, required to meet the Minimum Group 1 Loading Rack
Revenue Commitment as a result of HEP Tulsa’s operational difficulties,
prorationing or the inability to provide sufficient capacity, then the Minimum
Group 1 Loading Rack Revenue Commitment applicable to the Contract Quarter
during which Holly Tulsa is unable to load such volumes of Products will be
reduced for such period of time by an amount equal to: (A) the volume of
Products, in the aggregate, that Holly Tulsa was unable to load at the Group 1
Loading Rack (but not to exceed the Minimum Group 1 Loading Rack Throughput), as
a result of HEP Tulsa’s operational difficulties, prorationing or inability to
provide sufficient capacity to achieve the Minimum Group 1 Loading Rack
Throughput, multiplied by (B) the Group 1 Loading Rack Tariff.  This Section
2(c)(iii) shall not apply in the event HEP Tulsa gives notice of a Force Majeure
event in accordance with Section 4, in which case the Minimum Group 1 Loading
Rack Revenue Commitment shall be suspended in accordance with and as provided in
Section 4.
 
(d) Minimum Group 2 Tankage Revenue Commitment; Tankage Tariffs.  During the
Term and subject to the terms and conditions of this Agreement, Holly Tulsa
agrees as follows:
 
(i) Subject to Section 4, Holly Tulsa shall pay HEP Storage-Tulsa throughput
fees associated with the Group 2 Tankage that will satisfy the Minimum Group 2
Tankage Revenue Commitment in exchange for HEP Storage-Tulsa providing Holly
Tulsa a minimum of 2,122,644 barrels of aggregate capacity in the Group 2
Tankage.  The “Minimum Group 2 Tankage Revenue Commitment” shall be an amount of
revenue to HEP Storage-Tulsa for each Contract Quarter determined by multiplying
the Minimum Group 2 Tankage Throughput by the Group 2 Tankage Base Tariff as
such Group 2 Tankage Base Tariff may be revised pursuant to Section 2(d)(iii),
Section 2(q)(ii) or Section 2(r)(ii).  Notwithstanding the foregoing, in the
event that the Closing Date for the Group 2 Tankage is any date other than the
first day of a Contract Quarter, then the Minimum Group 2 Tankage Revenue
Commitment for the initial Contract Quarter shall be prorated based upon the
number of days actually in such contract quarter and the initial Contract
Quarter.  Subject to (i) any Applicable Law and (ii) technical specifications of
the Group 2 Tankage, Holly Tulsa may request that HEP Storage-Tulsa change the
service of any of the Group 2 Tankage from storage of Crude Oil or a Product to
storage of Crude Oil or a different Product; provided, however, that Holly Tulsa
shall indemnify and hold HEP Storage-Tulsa harmless from and against all costs
and expenses associated with any such changing of service including but not
limited to costs of complying with any Applicable Law affecting such change of
service.
 
(ii) Group 2 Tankage Throughput shall be determined by the sum of pipeline
quantities of Crude Oil and Intermediate Products received at the Refinery,
including Crude Oil and Intermediate Products received at the Refinery from the
Tulsa West Refinery.  If the average throughput for any Contract Quarter exceeds
the Minimum Group 2 Tankage Throughput attributable to such Contract Quarter
then, (i) for each throughput barrel in excess of the Minimum Group 2 Tankage
Throughput but less than or equal to the Group 2 Tankage Excess Throughput,
Holly Tulsa shall pay HEP Storage-Tulsa throughput fees in the amount of the
Group 2 Tankage Incentive Tariff as such amount may be revised pursuant to
Section 2(d)(iii) and (ii) for each throughput barrel in excess of the Group 2
Tankage Excess Throughput, Holly Tulsa shall pay HEP Storage-Tulsa throughput
fees in the amount of the Group 2 Tankage Excess Tariff as such amount may be
revised pursuant to Section 2(d)(iii).
 
(iii) The Group 2 Tankage Base Tariff, Group 2 Tankage Incentive Tariff, and
Group 2 Tankage Excess Tariff shall each be adjusted on July 1 of each calendar
year commencing on July 1, 2011, by an amount equal to the upper change in the
annual change rounded to four decimal places of the PPI following the same
procedure as set forth in Section 2(a)(ii) above (including the provisions
regarding binding arbitration); provided that the Group 2 Tankage Base Tariff,
Group 2 Tankage Incentive Tariff, and Group 2 Tankage Excess Tariff shall never
be increased by more than 3% for any such calendar year.  To evidence the
Parties’ agreement to each adjusted Group 2 Tankage Base Tariff, Group 2 Tankage
Incentive Tariff, and Group 2 Tankage Excess Tariff, the Parties shall execute
an amended, modified, revised or updated Schedule V and attach it to this
Agreement.  Such amended, modified, revised or updated Schedule V shall be
sequentially numbered (e.g. Schedule V-1, Schedule V-2, etc.), dated and
appended as an additional schedule to this Agreement and shall replace the prior
version of Schedule V in its entirety.
 
(iv) If Holly Tulsa is unable to deliver to the Group 2 Tankage the volumes of
Crude Oil and Intermediate Products required to meet the Minimum Group 2 Tankage
Revenue Commitment as a result of HEP Storage-Tulsa’s operational difficulties,
prorationing or the inability to provide sufficient capacity, then the Minimum
Group 2 Tankage Revenue Commitment applicable to the Contract Quarter during
which Holly Tulsa is unable to deliver such volumes of Crude Oil and
Intermediate Products will be reduced by an amount equal to: (A) the volume of
Crude Oil and Intermediate Products that Holly Tulsa was unable to deliver to
the Tankage (but not to exceed the Minimum Group 2 Tankage Throughput), as a
result of HEP Storage-Tulsa’s operational difficulties, prorationing or
inability to provide sufficient capacity to achieve the Minimum Group 2 Tankage
Throughput, multiplied by (B) the Group 2 Tankage Base Tariff.  This Section
2(d)(iv)shall not apply in the event HEP Storage-Tulsa gives notice of a Force
Majeure event in accordance with Section 4, in which case the Minimum Group 2
Tankage Revenue Commitment shall be suspended in accordance with and as provided
in Section 4.
 
(e) Minimum Group 2 Loading Rack Revenue Commitment.
 
(i) Subject to Section 4, Holly Tulsa shall pay HEP Storage-Tulsa throughput
fees associated with the Group 2 Loading Rack that will satisfy the Minimum
Group 2 Loading rack Revenue Commitment in exchange for HEP Storage-Tulsa
providing Holly Tulsa a minimum of 1,800 barrels per day of aggregate capacity
at the Group 2 Loading Rack.  The “Minimum Group 2 Loading Rack Revenue
Commitment” shall be an amount of revenue to HEP Storage-Tulsa for each Contract
Quarter determined by multiplying the Minimum Group 2 Loading Rack Throughput by
the Group 2 Loading Rack Tariff as such Group 2 Loading Rack Tariff may be
revised pursuant to Section 2(e)(ii) or Section 2(q)(ii).  Holly Tulsa will pay
HEP Storage-Tulsa the Group 2 Loading Rack Tariff for all quantities of Products
loaded at the Group 2 Loading Rack. Notwithstanding the foregoing, in the event
that the Closing Date for the Group 2 Tankage is any date other than the first
day of a Contract Quarter, then the Minimum Group 2 Loading Rack Revenue
Commitment for the initial Contract Quarter shall be prorated based upon the
number of days actually in such contract quarter and the initial Contract
Quarter.
 
(ii) The Group 2 Loading Rack Tariff shall be adjusted on July 1 of each
calendar year commencing on July 1, 2011, by an amount equal to the upper change
in the annual change rounded to four decimal places of the PPI following the
same procedure as set forth in Section 2(a)(ii) above (including the provisions
regarding binding arbitration); provided that the Group 2 Loading Rack Tariff
shall never be increased by more than 3% for any such calendar year.  To
evidence the Parties’ agreement to each adjusted Group 2 Loading Rack Tariff,
the Parties shall execute an amended, modified, revised or updated Schedule VI
and attach it to this Agreement.  Such amended, modified, revised or updated
Schedule VI shall be sequentially numbered (e.g. Schedule VI-1, Schedule VI-2,
etc.), dated and appended as an additional schedule to this Agreement and shall
replace the prior version of Schedule VI in its entirety.
 
(iii) If Holly Tulsa is unable to load at the Group 2 Loading Rack the volumes
of Products, in the aggregate, required to meet the Minimum Group 2 Loading Rack
Revenue Commitment as a result of HEP Storage-Tulsa’s operational difficulties,
prorationing or the inability to provide sufficient capacity, then the Minimum
Group 2 Loading Rack Revenue Commitment applicable to the Contract Quarter
during which Holly Tulsa is unable to load such volumes of Products will be
reduced for such period of time by an amount equal to: (A) the volume of
Products, in the aggregate, that Holly Tulsa was unable to load at the Group 2
Loading Rack (but not to exceed the Minimum Group 2 Loading Rack Throughput), as
a result of HEP Storage-Tulsa’s operational difficulties, prorationing or
inability to provide sufficient capacity to achieve the Minimum Group 2 Loading
Rack Throughput, multiplied by (B) the Group 2 Loading Rack Tariff.  This
Section(e)(iii) shall not apply in the event HEP Storage-Tulsa gives notice of a
Force Majeure event in accordance with Section 4, in which case the Minimum
Group 2 Loading Rack Revenue Commitment shall be suspended in accordance with
and as provided in Section 4.
 
(f) Minimum Interconnecting Pipeline Revenue Commitment.
 
(i) Subject to Section 4, Holly Tulsa shall pay HEP Tulsa throughput fees
associated with the Interconnecting Pipelines that will satisfy the Minimum
Interconnecting Pipeline Revenue Commitment in exchange for HEP Tulsa providing
Holly Tulsa a maximum capacity of 45,000 bpd for the Distillate Interconnecting
Pipeline, a maximum capacity of 45,000 bpd for the Gasoline Interconnecting
Pipeline, a maximum capacity of 10,000 MSCFD of hydrogen for the Hydrogen
Interconnecting Pipeline, a maximum capacity of 32,000 MSCFD of refinery fuel
gas for the Refinery Fuel Gas Interconnecting Pipeline, and a maximum capacity
of 22,000 MSCFD of refinery sour fuel gas for the Refinery Sour Fuel Gas
Interconnecting Pipeline.  The “Minimum Interconnecting Pipeline Revenue
Commitment” shall be an amount of revenue to HEP Tulsa for each Contract Quarter
determined by adding: 1) the Minimum Interconnecting Pipeline Liquid Throughput
multiplied by the Interconnecting Pipeline Liquid Tariff, and 2) the Minimum
Interconnecting Pipeline Gas Throughput multiplied by the Interconnecting
Pipeline Gas Tariff as such Interconnecting Pipeline Liquid Tariff and
Interconnecting Pipeline Gas Tariff may be revised pursuant to Section
2(f)(iii), Section 2(q)(iii) or Section 2(w).  Notwithstanding the foregoing, in
the event that the Closing Date for the Interconnecting Pipelines is any date
other than the first day of a Contract Quarter, then the Minimum Interconnecting
Pipeline Revenue Commitment for the initial Contract Quarter shall be prorated
based upon the number of days actually in such contract quarter and the initial
Contract Quarter.  Subject to (i) any Applicable Law, (ii) technical
specifications of the Interconnecting Pipelines, and (iii) right-of-way and
license agreements, Holly Tulsa may request that HEP Tulsa change the service of
any of the Interconnecting Pipelines; provided, however, that Holly Tulsa shall
indemnify  and hold HEP Tulsa harmless from and against all costs and expenses
associated with any such changing of service including but not limited to costs
of complying with any Applicable Law affecting such change of service.
 
(ii) The Interconnecting Pipeline Gas Throughput shall be determined by the sum
of pipeline quantities of Intermediate Products shipped between the Refinery and
the Tulsa West Refinery via the Hydrogen Interconnecting Pipeline, Refinery Fuel
Gas Interconnecting Pipeline, and Refinery Sour Fuel Gas Interconnecting
Pipeline.  The Interconnecting Pipeline Liquid Throughput shall be determined by
the sum of pipeline quantities of Intermediate Products shipped between the
Refinery and the Tulsa West Refinery via the Gasoline Interconnecting Pipeline
and Distillate Interconnecting Pipeline.  If the average Interconnecting
Pipeline Liquid Throughput for any Contract Quarter exceeds the Minimum
Interconnecting Pipeline Liquid Throughput attributable to such Contract Quarter
then, (i) for each throughput barrel in excess of the Minimum Interconnecting
Pipeline Liquid Throughput but less than or equal to the Interconnecting
Pipeline Excess Throughput, Holly Tulsa shall pay HEP Tulsa throughput fees in
the amount of the Interconnecting Pipeline Liquid Incentive Tariff as such
amount may be revised pursuant to Section 2(f)(iii) and (ii) for each throughput
barrel in excess of the Interconnecting Pipeline Excess Throughput, Holly Tulsa
shall pay HEP Tulsa throughput fees in the amount of the Interconnecting
Pipeline Liquid Excess Tariff as such amount may be revised pursuant to Section
2(f)(iii).
 
(iii) The Interconnecting Pipeline Liquid Tariff, the Interconnecting Pipeline
Gas Tariff, the Interconnecting Pipeline Liquid Incentive Tariff, and the
Interconnecting Pipeline Liquid Excess Tariff shall be adjusted on July 1 of
each calendar year commencing on July 1, 2012, by an amount equal to the upper
change in the annual change rounded to four decimal places of the PPI following
the same procedure as set forth in Section 2(a)(ii) above (including the
provisions regarding arbitration); provided that the Interconnecting Pipeline
Liquid Tariff, the Interconnecting Pipeline Gas Tariff, the Interconnecting
Pipeline Liquid Incentive Tariff, and the Interconnecting Pipeline Liquid Excess
Tariff shall never be increased by more than 3% for any such calendar year.  To
evidence the Parties’ agreement to each adjusted Interconnecting Pipeline Liquid
Tariff, Interconnecting Pipeline Gas Tariff, Interconnecting Pipeline Liquid
Incentive Tariff, and Interconnecting Pipeline Liquid Excess Tariff, the Parties
shall execute an amended, modified, revised or updated Schedule VIII and attach
it to this Agreement.  Such amended, modified, revised or updated Schedule VIII
shall be sequentially numbered (e.g. Schedule VIII-1, Schedule VIII-2, etc.),
dated and appended as an additional schedule to this Agreement and shall replace
the prior version of Schedule VIII in its entirety.
 
(iv) If Holly Tulsa is unable to transport on the Interconnecting Pipelines the
volumes of Intermediate Products required to meet the Minimum Interconnecting
Pipeline Liquid Throughput as a result of HEP Tulsa’s operational difficulties,
prorationing, or the inability to provide sufficient capacity for the Minimum
Interconnecting Pipeline Liquid Throughput, then the Minimum Interconnecting
Pipeline Revenue Commitment applicable to the Contract Quarter during which
Holly Tulsa is unable to transport such volumes of Intermediates will be reduced
by an amount equal to: (A) the volume of Intermediates Products that Holly Tulsa
was unable to transport on the Interconnecting  Pipelines (but not to exceed the
Minimum Interconnecting Pipeline Throughput), as a result of HEP Tulsa’s
operational difficulties, prorationing or inability to provide sufficient
capacity on the Interconnecting Pipelines to achieve the Minimum Interconnecting
Pipeline Liquid Throughput, multiplied by (B) the Interconnecting Pipeline
Liquid Tariff.  This Section 2(f)(iv) shall not apply in the event HEP Tulsa
gives notice of a Force Majeure event in accordance with Section 4, in which
case the Minimum Interconnecting Pipeline Revenue Commitment shall be suspended
in accordance with and as provided in Section 4.
 
(v) If Holly Tulsa is unable to transport on the Interconnecting Pipelines the
volumes of Intermediate Products required to meet the Minimum Interconnecting
Pipeline Gas Throughput as a result of HEP Tulsa’s operational difficulties,
prorationing, or the inability to provide sufficient capacity for the Minimum
Interconnecting Pipeline Gas Throughput, then the Minimum Interconnecting
Pipeline Revenue Commitment applicable to the Contract Quarter during which
Holly Tulsa is unable to transport such volumes of Intermediates will be reduced
by an amount equal to: (A) the volume of Intermediates Products that Holly Tulsa
was unable to transport on the Interconnecting  Pipelines (but not to exceed the
Minimum Interconnecting Pipeline Throughput), as a result of HEP Tulsa’s
operational difficulties, prorationing or inability to provide sufficient
capacity on the Interconnecting Pipelines to achieve the Minimum Interconnecting
Pipeline Gas Throughput, multiplied by (B) the Interconnecting Pipeline Gas
Tariff.  This Section 2(f)(v) shall not apply in the event HEP Tulsa gives
notice of a Force Majeure event in accordance with Section 4, in which case the
Minimum Interconnecting Pipeline Revenue Commitment shall be suspended in
accordance with and as provided in Section 4.
 
(g) Clarification of Calculation of Tankage Throughput Amounts.
 
(i) Any streams moved internally within the Refinery will not be included in
determining the volumes for any Tankage Revenue Commitment.
 
(ii) Any Refined Products received from the Tulsa West Refinery or moved out of
the Refinery will not be included in determining the volumes for the Minimum
Group 2 Tankage Revenue Commitment.
 
(iii) For the avoidance of doubt, any high sulfur diesel fuel that Holly Tulsa
may transport from the Tulsa West Refinery through the Group 1 Tankage or Group
2 Tankage for processing in the Refinery’s distillate hydrotreater shall be
subject to the Group 2 Tankage tariff, and the resulting ultra low sulfur diesel
fuel produced from the high sulfur diesel fuel and then shipped from the
Refinery via either the Pipelines or the loading rack located at the Refinery
shall be subject to the applicable Group 1 Tankage tariffs.
 
(h) Volumetric Gains and Losses.  Holly Tulsa shall, during the Term, (i) absorb
all volumetric gains in the Pipelines, and (ii) be responsible for all
volumetric losses in the Pipelines up to a maximum of 0.5%.  HEP Tulsa shall be
responsible for all volumetric losses in excess of 0.5% in the Pipelines during
the Term.
 
(i) Obligations of HEP Tulsa and HEP Storage-Tulsa.
 
(i) Group 1 Assets.  During the Term and subject to the terms and conditions of
this Agreement, including Section 13(b), HEP Tulsa agrees to: (A) own or lease,
operate and maintain the Pipelines, Group 1 Tankage, and Group 1 Loading Rack
and all related assets necessary to handle the Crude Oil and Products from Holly
Tulsa; (B) provide the services required under this Agreement and perform all
operations relating the Pipelines, Group 1 Tankage, and Group 1 Loading Rack
including, but not limited to, tank gauging, tank maintenance, tank dike
maintenance, loading trucks, interaction with third party pipelines, and
customer interface for access agreements; and (C) maintain adequate property and
liability insurance covering the Pipelines, Group 1 Tankage, Group 1 Loading
Rack and any related assets owned by HEP Tulsa and necessary for the operation
of the Pipelines, Group 1 Tankage, and Group 1 Loading Rack.
 
(ii) Group 2 Assets.  During the Term and subject to the terms and conditions of
this Agreement, including Section 13(b), HEP Storage-Tulsa agrees to: (A) own or
lease, operate and maintain the Group 2 Tankage and Group 2 Loading Rack and all
related assets necessary to handle the Crude Oil and Products from Holly Tulsa;
(B) provide the services required under this Agreement and perform all
operations relating the Group 2 Tankage and Group 2 Loading Rack including, but
not limited to, tank gauging, tank maintenance, tank dike maintenance, loading
trucks, interaction with third party pipelines, and customer interface for
access agreements; and (C) maintain adequate property and liability insurance
covering the Group 2 Tankage and Group 2 Loading Rack and any related assets
owned by HEP Storage-Tulsa and necessary for the operation of the Group 2
Tankage and Group 2 Loading Rack.
 
(iii) Interconnecting Pipelines.  During the Term and subject to the terms and
conditions of this Agreement, including Section 13(b), HEP Tulsa agrees to: (A)
own or lease, operate and maintain the Interconnecting Pipelines and all related
assets necessary to handle the Intermediate Products from Holly Tulsa; (B)
provide the services required under this Agreement and perform all operations
and maintenance relating to the Interconnecting Pipelines; and (C) maintain
adequate property and liability insurance covering the Interconnecting Pipelines
and any related assets owned by HEP Tulsa and necessary for the operation of the
Interconnecting Pipelines.
 
Notwithstanding the foregoing, subject to Section 13(b) of this Agreement and
Article V of the Omnibus Agreement, HEP Tulsa and HEP Storage-Tulsa are free to
sell any of their assets, including assets that provide services under this
Agreement, and Holly Tulsa is free to merge with another entity and to sell all
of its assets or equity to another entity at any time.
 
(j) Drag Reducing Agents and Additives.  If HEP Tulsa determines that adding
drag reducing agents (“DRA”) to the Refined Products is reasonably required to
move Refined Products in the quantities necessary to meet Holly Tulsa’s schedule
or as may be otherwise be required to safely move such quantities of Refined
Products or that additives should be used in the operation of the
Interconnecting Pipelines, HEP Tulsa shall provide Holly Tulsa with an analysis
of the proposed cost and benefits thereof.  In the event that Holly Tulsa agrees
to use such additives as proposed by HEP Tulsa, Holly Tulsa shall reimburse HEP
Tulsa for the costs of adding any additives.
 
(k) Chemical Treatments.  If HEP Tulsa reasonably determines that additives or
chemicals must be added to any of the Interconnecting Pipelines to prevent or
control internal corrosion of the pipe, then Holly Tulsa shall reimburse HEP
Tulsa for the direct cost of the chemical and associated injection equipment.
 
(l) Change in Pipeline Direction; Product Service or Origination and
Destination.  Without Holly Tulsa’s prior written consent, HEP Tulsa shall not
(i) reverse the direction of any of the Pipelines or Interconnecting Pipelines;
(ii) change, alter or modify the product service of any of the Pipelines or
Interconnecting Pipelines; or (iii) change, alter or modify the origination or
destination of any of the Pipelines or Interconnecting Pipelines; provided,
however, that HEP Tulsa may take any necessary emergency action to prevent or
remedy a release of Refined Products from any of the Pipelines or Intermediate
Products from any of the Interconnecting Pipelines without obtaining the consent
required by this Section 2(l).  Holly Tulsa shall have the right to reverse the
direction of any of the Pipelines or Interconnecting Pipelines if Holly Tulsa
agrees to (i) reimburse HEP Tulsa for the additional costs and expenses incurred
by HEP Tulsa as a result of such change in direction (both to reverse and
re-reverse); (ii) reimburse HEP Tulsa for all costs arising out of HEP Tulsa’s
inability to perform under any transportation service contract due to the
reversal of the direction of the Pipelines or Interconnecting Pipelines; and
(iii) pay the Pipeline Tariff set forth on Schedule I or the Interconnecting
Pipeline Tariffs set forth on Schedule VIII, as it may be amended from
time-to-time in accordance with this Agreement, for any such flow reversal.
 
(m) Notification of Utilization.
 
(i) Group 1 Assets.  Upon request by HEP Tulsa, Holly Tulsa will provide to HEP
Tulsa written notification of Holly Tulsa’s reasonable good faith estimate of
their anticipated future utilization of Pipelines, Group 1 Tankage, and Group 1
Loading Rack as soon as reasonably practicable after receiving such request.
 
(ii) Group 2 Assets.  Upon request by HEP Storage-Tulsa, Holly Tulsa will
provide to HEP Storage-Tulsa written notification of Holly Tulsa’s reasonable
good faith estimate of their anticipated future utilization of Group 2 Tankage
and Group 2 Loading Rack as soon as reasonably practicable after receiving such
request.
 
(iii) Interconnecting Pipelines.  Upon request by HEP Tulsa, Holly Tulsa will
provide to HEP Tulsa written notification of Holly Tulsa’s reasonable good faith
estimate of their anticipated future utilization of the Interconnecting
Pipelines as soon as reasonably practicable after receiving such request.
 
(n) Scheduling and Accepting Movement.  HEP Tulsa and HEP Storage-Tulsa will use
their reasonable commercial efforts to schedule movement and accept movements of
Crude Oil and Products in a manner that is consistent with the historical
dealings between the Parties, as such dealings may change from time to time.
 
(o) Taxes.  Holly Tulsa will pay all taxes, import duties, license fees and
other charges by any Governmental Authority levied on or with respect to the
Crude Oil and Products handled by Holly Tulsa for transportation, storage or
loading by HEP Tulsa or HEP Storage-Tulsa.  Should any Party be required to pay
or collect any taxes, duties, charges and or assessments pursuant to any
Applicable Law or authority now in effect or hereafter to become effective which
are payable by the any other Party pursuant to this Section 2(o) the proper
Party shall promptly reimburse the other Party therefor.
 
(p) Timing of Payments.  Holly Tulsa will make payments to HEP Tulsa and HEP
Storage-Tulsa by electronic payment with immediately available funds on a
monthly basis during the Term with respect to services rendered or reimbursable
costs or expenses incurred by HEP Tulsa or HEP Storage-Tulsa under this
Agreement in the prior month.  Payments not received by HEP Tulsa or HEP
Storage-Tulsa on or prior to the applicable payment date will accrue interest at
the Prime Rate from the applicable payment date until paid.
 
(q) Increases in Tariff Rates.
 
(i) Group 1 Assets.  If new Applicable Laws are enacted that require HEP Tulsa
to make capital expenditures with respect to the Pipelines, Group 1 Tankage, or
Group 1 Loading Rack, HEP Tulsa may amend the Pipeline Tariff, Group 1 Tankage
Base Tariff, and Group 1 Loading Rack Tariff, as applicable, in order to recover
HEP Tulsa’s cost of complying with these Applicable Laws (as determined in good
faith and including a reasonable return); provided, however, that HEP Tulsa may
not amend the Pipeline Tariff, Group 1 Tankage Base Tariff, or Group 1 Loading
Rack Tariff pursuant to this Section 2(q) unless and until HEP Tulsa has made
capital expenditures of $2,000,000.00 in the aggregate with respect to the
Pipelines, Group 1 Tankage and Group 1 Loading Rack in order to comply with such
new Applicable Laws.
 
(ii) Group 2 Assets.  If new Applicable Laws are enacted that require HEP
Storage-Tulsa to make capital expenditures with respect to the Group 2 Tankage
or Group 2 Loading Rack, HEP Storage-Tulsa may amend the Group 2 Tankage Base
Tariff and Group 2 Loading Rack Tariff, as applicable, in order to recover HEP
Storage-Tulsa’s cost of complying with these Applicable Laws (as determined in
good faith and including a reasonable return); provided, however, that HEP
Storage-Tulsa may not amend the Group 2 Tankage Base Tariff, or Group 2 Loading
Rack Tariff pursuant to this Section 2(q) unless and until HEP Storage-Tulsa has
made capital expenditures of $2,000,000.00 in the aggregate with respect to the
Group 2 Tankage and Group 2 Loading Rack in order to comply with such new
Applicable Laws.
 
(iii) Interconnecting Pipelines.  If new Applicable Laws are enacted that
require HEP Tulsa to make capital expenditures with respect to the
Interconnecting Pipelines, HEP Tulsa may amend the Interconnecting Pipeline Gas
Tariff or Interconnecting Pipeline Liquid Tariff, as applicable, in order to
recover HEP Tulsa’s cost of complying with these Applicable Laws (as determined
in good faith and including a reasonable return); provided, however, that HEP
Tulsa may not amend the Interconnecting Pipeline Gas Tariff or Interconnecting
Pipeline Liquid Tariff, pursuant to this Section 2(q) unless and until HEP Tulsa
has made capital expenditures of $1,000,000.00 in the aggregate with respect to
the Interconnecting Pipelines in order to comply with such new Applicable Laws.
 
(iv) Holly Tulsa, on one hand and HEP Tulsa and HEP Storage-Tulsa, on the other
hand, shall use their reasonable commercial efforts to comply with these
Applicable Laws, and shall negotiate in good faith to mitigate the impact of
these Applicable Laws and to determine the amount of the new tariff rates.  If
Holly Tulsa, on one hand and HEP Tulsa and HEP Storage-Tulsa, on the other hand,
are unable to agree on the amount of the new tariff rates that HEP Tulsa and HEP
Storage-Tulsa will charge, such tariff rates will be determined by binding
arbitration in accordance with Section 13(e).  Any applicable exhibit or
schedule to this Agreement will be updated, amended or revised, as applicable,
in accordance with this Agreement to reflect any changes in tariff rates agreed
to in accordance with this Section 2(q).
 
(r) Reimbursement of Operating Expenses.
 
(i) Group 1 Assets.  At the end of the first four (4) Contract Quarters
following the Closing Date for the Group 1 Assets, HEP Tulsa shall calculate the
aggregate operating expenses incurred in the operation of the Group 1 Assets
(but such calculation shall not include extraordinary and non-recurring items of
expense that are not reasonably expected to recur in future periods during the
Term).  In the event that such aggregate operating expenses exceed the Group 1
Assets Assumed OPEX, (A) Holly Tulsa shall reimburse HEP Tulsa for such
operating expenses incurred in excess of the Group 1 Assets Assumed OPEX, and
(B) HEP Tulsa shall increase the Group 1 Tankage Base Tariff by the amount
necessary to increase the Minimum Group 1 Tankage Revenue Commitment by an
amount equal to such aggregate operating expenses in excess of the Group 1
Assets Assumed OPEX for the remainder of the Term, and the Parties shall execute
an amended, modified, revised or updated Schedule IV reflecting such aggregate
operating expenses as the new Group 1 Assets Assumed OPEX.  In the event that
such aggregate operating expenses are less than the Group 1 Assets Assumed OPEX,
HEP Tulsa shall decrease the Group 1 Tankage Base Tariff by the amount necessary
to decrease the Minimum Group 1 Tankage Revenue Commitment by an amount equal to
the difference between the Group 1 Assets Assumed OPEX and such actual operating
expenses for the remainder of the Term, and the Parties shall execute an
amended, modified, revised or updated Schedule IV reflecting such aggregate
operating expenses as the new Group 1 Assets Assumed OPEX.  In the event that
the PPI increase for any given year is greater than seven percent (7%), then, in
addition to any other applicable increases during such year, HEP Tulsa shall
increase the Group 1 Tankage Base Tariff by an additional amount necessary to
increase the Minimum Group 1 Tankage Revenue Commitment by the Group 1 Assets
OPEX Recovery Amount.  Such Group 1 Assets OPEX Recovery Amount shall be added
to the then-current Group 1 Assets Assumed OPEX, and the Parties shall execute
an amended, modified, revised or updated Schedule IV reflecting the addition of
such Group 1 Assets OPEX Recovery Amount to the Group 1 Assets Assumed OPEX.
 
(ii) Group 2 Assets.  At the end of the first four (4) Contract Quarters
following the Closing Date for the Group 2 Assets, HEP Storage-Tulsa shall
calculate its aggregate operating expenses incurred in the operation of the
Group 2 Assets (but such calculation shall not include extraordinary and
non-recurring items of expense that are not reasonably expected to recur in
future periods during the Term).  In the event that such aggregate operating
expenses exceed the Group 2 Assets Assumed OPEX, (A) Holly Tulsa shall reimburse
HEP Storage-Tulsa for such operating expenses incurred in excess of the Group 2
Assets Assumed OPEX, and (B) HEP Storage-Tulsa shall increase the Group 2
Tankage Base Tariff by the amount necessary to increase the Minimum Group 2
Tankage Revenue Commitment by an amount equal to such aggregate operating
expenses in excess of the Group 2 Assets Assumed OPEX for the remainder of the
Term, and the Parties shall execute an amended, modified, revised or updated
Schedule VII reflecting such aggregate operating expenses as the new Group 2
Assets Assumed OPEX.  In the event that such aggregate operating expenses are
less than the Group 2 Assets Assumed OPEX, HEP Storage-Tulsa shall decrease the
Group 2 Tankage Base Tariff by the amount necessary to decrease the Minimum
Group 2 Tankage Revenue Commitment by an amount equal to the difference between
the Group 2 Assets Assumed OPEX and such actual operating expenses for the
remainder of the Term, and the Parties shall execute an amended, modified,
revised or updated Schedule VII reflecting such aggregate operating expenses as
the new Group 2 Assets Assumed OPEX.  In the event that the PPI increase for any
given year is greater than seven percent (7%), then, in addition to any other
applicable increases during such year, HEP Storage-Tulsa shall increase the
Group 2 Tankage Base Tariff by an additional amount necessary to increase the
Minimum Group 2 Tankage Revenue Commitment by the Group 2 Assets OPEX Recovery
Amount.  Such Group 2 Assets OPEX Recovery Amount shall be added to the
then-current Group 2 Assets Assumed OPEX, and the Parties shall execute an
amended, modified, revised or updated Schedule VII reflecting the addition of
such Group 2 Assets OPEX Recovery Amount to the Group 2 Assets Assumed OPEX.
 
(s) Tank Inspection and Repairs.  Holly Tulsa will reimburse HEP Tulsa for the
cost of performing the first API 653 inspection on each of the respective tanks
included in the Group 1 Tankage and Group 2 Tankage and any repairs or tests or
consequential remediation that may be required to be made to such assets as a
result of any discovery made during such inspection; provided, however, that if
a tank is two (2) years old or less or has been inspected and repaired during
the last twelve months prior to the Closing Date for such tank, then HEP Tulsa
will bear the cost of any API 653 inspection and any required repair, testing or
consequential remediation.  In addition, HEP Tulsa will be responsible for the
costs of painting any tanks included in the Group 1 Tankage and Group 2 Tankage
that require it.
 
(t) Removal of Tank from Service.  The Parties agree that if they mutually
determine to remove a tank included in the Group 1 Tankage or Group 2 Tankage
from service, then neither HEP Tusla nor HEP Storage-Tulsa, as applicable, will
be required to utilize, operate or maintain such tank or provide the services
required under this Agreement with respect to such tank (and there will be no
adjustment to the Minimum Group 1 Tankage Revenue Commitment or Minimum Group 2
Tankage Revenue Commitment).
 
(u) Notice of Violation under Clean Air Act Permits.  The Parties agree that,
because HEP Tulsa and HEP Storage-Tulsa are operating certain assets at the
Refinery pursuant to permits issued to Holly or one of its Affiliates under the
Clean Air Act or similar state statutes, in the event that Holly or one of such
Affiliates receives a notice of violation or enforcement from the Environmental
Protection Agency or a state agency alleging non-compliance with such permits,
and it relates to the assets at the Refinery being operated by HEP Tulsa or HEP
Storage-Tulsa, then HEP Tulsa or HEP Storage-Tulsa, as applicable (and not Holly
or its Affiliates), will be responsible for responding to any such notice of
violation or enforcement.  The Parties acknowledge that any costs, penalties,
fines or losses associated with such response may be the subject of
indemnification under Section 10 of this Agreement (and nothing in this Section
2(u) shall be deemed to change, amend or expand the Parties’ obligations under
such Section 10 other than with regard to the obligation to respond to such
notice of violation or enforcement).
 
(v) Tank Inspection and Maintenance Plan.  At least annually, HEP Tulsa and HEP
Storage-Tulsa shall prepare and submit to Holly Tulsa a tank inspection and
maintenance plan (which shall include an inspection plan, a cleaning plan, a
waste disposal plan, details regarding scheduling and a budget) for the Group 1
Tankage and Group 2 Tankage.  If Holly Tulsa consents to the submitted plan
(which consent shall not be unreasonably withheld or delayed), then HEP Tulsa
and HEP Storage-Tulsa shall conduct tank maintenance in conformity with such
approved tank maintenance plan (other than any deviations or changes from such
plan to which Holly Tulsa consents).  HEP Tulsa and HEP Storage-Tulsa, as
applicable, will use their commercially reasonable efforts to schedule the
activities under such maintenance plan to minimize disruptions to the operations
of Holly Tulsa at the Refinery.
 
(w) Increases in Tariff Rates due to Construction Costs.  The parties have
estimated that the costs and expenses incurred by HEP Tulsa in connection with
the construction of the Interconnecting Pipelines will be $37,700,000 (the
“Assumed Construction Cost”).  Within ninety (90) days following the Closing
Date with respect to the Interconnecting Pipelines, HEP Tulsa shall (i)
calculate the actual costs and expenses incurred in connection with the
construction of the Interconnecting Pipelines and (ii) provide written notice to
Holly Tulsa setting forth the amount of such actual costs and expenses.  If the
actual costs and expenses set forth in such notice exceed the Assumed
Construction Cost, HEP Tulsa may increase the Interconnecting Pipeline Gas
Tariff or Interconnecting Pipeline Liquid Tariff by increasing the Minimum
Interconnecting Pipeline Revenue Commitment to account for such shortfall.
 
Section 3.                       Agreement to Remain Shipper
 
With respect to any Crude Oil or Products that are transported, stored or
handled in connection with any of the Group 1 Assets or the Group 2 Assets or
the Interconnecting Pipelines, Holly Tulsa agrees that it will continue acting
in the capacity of the shipper of any such Crude Oil or Products for its own
account at all times that such Crude Oil or Products are being transported,
stored or handled in such Group 1 Assets or Group 2 Assets or Interconnecting
Pipelines, as the case may be.
 
Section 4.                       Notification of Shut-down or Reconfiguration;
Force Majeure
 
(a) Holly Tulsa must deliver to HEP Tulsa or HEP Storage-Tulsa, as applicable,
at least six months advance written notice of any planned shut down or
reconfiguration (excluding planned maintenance turnarounds) of the Refinery or
any portion of the Refinery that would reduce the Refinery’s output.  Holly
Tulsa will use its commercially reasonable efforts to mitigate any reduction in
revenues or throughput obligations under this Agreement that would result from
such a shut down or reconfiguration.
 
(i) Group 1 Assets.  If Holly Tulsa shuts down or reconfigures the Refinery or
any portion of the Refinery (excluding planned maintenance turnarounds) and
reasonably believes in good faith that such shut down or reconfiguration will
jeopardize its ability to satisfy its Minimum Pipeline Revenue Commitment,
Minimum Group 1 Tankage Revenue Commitment, or Minimum Group 1 Loading Rack
Revenue Commitment under this Agreement, then within 90 days of the delivery of
the written notice of the planned shut down or reconfiguration, Holly Tulsa
shall (A) propose a new Minimum Pipeline Revenue Commitment, Minimum Group 1
Tankage Revenue Commitment, or Minimum Group 1 Loading Rack Revenue Commitment
under this Agreement, as applicable, such that the ratio of the new Minimum
Pipeline Revenue Commitment, Minimum Group 1 Tankage Revenue Commitment, or
Minimum Group 1 Loading Rack Revenue Commitment, as the case may be, under this
Agreement over the anticipated production level following the shut down or
reconfiguration will be approximately equal to the ratio of the original Minimum
Pipeline Revenue Commitment, Minimum Group 1 Tankage Revenue Commitment, or
Minimum Group 1 Loading Rack Revenue Commitment under this Agreement over the
original production level and (B) propose the date on which the new Minimum
Pipeline Revenue Commitment, Minimum Group 1 Tankage Revenue Commitment, or
Minimum Group 1 Loading Rack Revenue Commitment under this Agreement shall take
effect.  Unless objected to by HEP Tulsa within 60 days of receipt by HEP Tulsa
of such proposal, such new Minimum Pipeline Revenue Commitment, Minimum Group 1
Tankage Revenue Commitment, or Minimum Group 1 Loading Rack Revenue Commitment
under this Agreement shall become effective as of the date proposed by Holly
Tulsa.  To the extent that HEP Tulsa does not agree with Holly Tulsa’s proposal,
any changes in Holly Tulsa’s obligations under this Agreement, or the date on
which such changes will take effect, will be determined by binding arbitration
in accordance with Section 13(e).  Any applicable exhibit or schedule to this
Agreement will be updated, amended or revised, as applicable, in accordance with
this Agreement to reflect any change in the Minimum Pipeline Revenue Commitment,
Minimum Group 1 Tankage Revenue Commitment, or Minimum Group 1 Loading Rack
Revenue Commitment under this Agreement agreed to in accordance with this
Section 4(a).
 
(ii) Group 2 Assets.  If Holly Tulsa shuts down or reconfigures the Refinery or
any portion of the Refinery (excluding planned maintenance turnarounds) and
reasonably believes in good faith that such shut down or reconfiguration will
jeopardize its ability to satisfy its Group 2 Tankage Revenue Commitment or
Minimum Group 2 Loading Rack Revenue Commitment under this Agreement, then
within 90 days of the delivery of the written notice of the planned shut down or
reconfiguration, Holly Tulsa shall (A) propose a new Minimum Group 2 Tankage
Revenue Commitment or Minimum Group 2 Loading Rack Revenue Commitment under this
Agreement, as applicable, such that the ratio of the new Minimum Group 2 Tankage
Revenue Commitment or Minimum Group 2 Loading Rack Revenue Commitment, as the
case may be, under this Agreement over the anticipated production level
following the shut down or reconfiguration will be approximately equal to the
ratio of the original Minimum Group 2 Tankage Revenue Commitment or Minimum
Group 2 Loading Rack Revenue Commitment under this Agreement over the original
production level and (B) propose the date on which the new Minimum Group 2
Tankage Revenue Commitment or Minimum Group 2 Loading Rack Revenue Commitment
under this Agreement shall take effect.  Unless objected to by HEP Storage-Tulsa
within 60 days of receipt by HEP Storage-Tulsa of such proposal, such new
Minimum Group 2 Tankage Revenue Commitment or Minimum Group 2 Loading Rack
Revenue Commitment under this Agreement shall become effective as of the date
proposed by Holly Tulsa.  To the extent that HEP Storage-Tulsa does not agree
with Holly Tulsa’s proposal, any changes in Holly Tulsa’s obligations under this
Agreement, or the date on which such changes will take effect, will be
determined by binding arbitration in accordance with Section 13(e).  Any
applicable exhibit or schedule to this Agreement will be updated, amended or
revised, as applicable, in accordance with this Agreement to reflect any change
in the Minimum Group 2 Tankage Revenue Commitment or Minimum Group 2 Loading
Rack Revenue Commitment under this Agreement agreed to in accordance with this
Section 4(a).
 
(iii) Interconnecting Pipelines.  If Holly Tulsa shuts down or reconfigures the
Refinery or the Tulsa West Refinery or any portion of the Refinery or the Tulsa
West Refinery (excluding planned maintenance turnarounds) and reasonably
believes in good faith that such shut down or reconfiguration will jeopardize
its ability to satisfy its Minimum Interconnecting Pipeline Revenue Commitment
under this Agreement, then within 90 days of the delivery of the written notice
of the planned shut down or reconfiguration, Holly Tulsa shall (A) propose a new
Minimum Interconnecting Pipeline Revenue Commitment under this Agreement, as
applicable, such that the ratio of the new Minimum Interconnecting Pipeline
Revenue Commitment under this Agreement over the anticipated production level
following the shut down or reconfiguration will be approximately equal to the
ratio of the original Minimum Interconnecting Pipeline Revenue Commitment under
this Agreement over the original production level and (B) propose the date on
which the new Minimum Interconnecting Pipeline Revenue Commitment under this
Agreement shall take effect.  Unless objected to by HEP Tulsa within 60 days of
receipt by HEP Tulsa of such proposal, such new Minimum Interconnecting Pipeline
Revenue Commitment under this Agreement shall become effective as of the date
proposed by Holly Tulsa.  To the extent that HEP Tulsa does not agree with Holly
Tulsa’s proposal, any changes in Holly Tulsa’s obligations under this Agreement,
or the date on which such changes will take effect, will be determined by
binding arbitration in accordance with Section 13(e).  Any applicable exhibit or
schedule to this Agreement will be updated, amended or revised, as applicable,
in accordance with this Agreement to reflect any change in the Minimum
Interconnecting Pipeline Revenue Commitment under this Agreement agreed to in
accordance with this Section 4(a).
 
(b) In the event that any Party is rendered unable, wholly or in part, by a
Force Majeure event from performing its obligations under this Agreement for a
period of more than thirty (30) consecutive days, then, upon the delivery of
notice and full particulars of the Force Majeure event in writing within a
reasonable time after the occurrence of the Force Majeure event relied on
(“Force Majeure Notice”), the obligations of the Parties, so far as they are
affected by the Force Majeure event, shall be suspended for the duration of any
inability so caused.  Any suspension of the obligations of the Parties as a
result of this Section 4(b) shall extend the Term (to the extent so affected)
for a period equivalent to the duration of the inability set forth in the Force
Majeure Notice.  Holly Tulsa will be required to pay any amounts accrued and due
under this Agreement at the time of the Force Majeure event.  The cause of the
Force Majeure event shall so far as possible be remedied with all reasonable
dispatch, except that no Party shall be compelled to resolve any strikes,
lockouts or other industrial disputes other than as it shall determine to be in
its best interests.  In the event a Force Majeure event prevents HEP Tulsa, HEP
Storage-Tulsa or Holly Tulsa from performing substantially all of their
respective obligations under this Agreement for a period of more than one (1)
year, this Agreement may be terminated by HEP Tulsa, HEP Storage-Tulsa, or Holly
Tulsa, by providing written notice thereof to the other Parties.
 
Section 5.                       Agreement Not to Challenge Tariffs
 
Holly Tulsa agrees to any tariff rate changes for the Pipelines or
Interconnecting Pipelines in accordance with this Agreement.  Holly Tulsa agrees
(a) not to challenge, nor to cause their Affiliates to challenge, nor to
encourage or recommend to any other Person that it challenge, or voluntarily
assist in any way any other Person in challenging, in any forum, tariffs
(including joint tariffs) of HEP Tulsa that HEP Tulsa has filed or may file
containing rates, rules or regulations that are in effect at any time during the
Term and regulate the transportation of the Products, and (b) not to protest or
file a complaint, nor cause their Affiliates to protest or file a complaint, nor
encourage or recommend to any other Person that it protest or file a complaint,
or voluntarily assist in any way any other Person in protesting or filing a
complaint, with respect to regulatory filings that the HEP Tulsa has made or may
make at any time during the Term to change tariffs (including joint tariffs) for
transportation of Refined Products in each case so long as such tariffs,
regulatory filings or rates changed do not conflict with the terms of this
Agreement.
 
Section 6.                       Effectiveness and Term
 
This Agreement shall be effective as of the Effective Time, and shall terminate
at 12:01 a.m. Dallas, Texas, time on December 1, 2024, unless extended by
written mutual agreement of the Parties or as set forth in Section 7 (the
“Term).  The Party(ies) desiring to extend this Agreement pursuant to this
Section 6 shall provide prior written notice to the other Parties of its desire
to so extend this Agreement; such written notice shall be provided not more than
twenty-four (24) months and not less than the later of twelve (12) months prior
to the date of termination or ten (10) days after receipt of a written request
from another Party (which request may be delivered no earlier than twelve (12)
months prior to the date of termination) to provide any such notice or lose such
right.
 
Section 7.                       Right to Enter into a New Agreement
 
(a) In the event that Holly Tulsa provides prior written notice to HEP Tulsa and
HEP Storage-Tulsa of the desire of Holly Tulsa to extend this Agreement by
written mutual agreement of the Parties, the Parties shall negotiate in good
faith to extend this Agreement by written mutual agreement, but, if such
negotiations fail to produce a written mutual agreement for extension by a date
six months prior to the termination date, then HEP Tulsa and HEP Storage-Tulsa
shall have the right to negotiate to enter into one or more pipelines, tankage
and loading agreements with one or more third parties to begin after the date of
termination; provided, however, that until the end of one year following
termination without renewal of this Agreement, Holly Tulsa will have the right
to enter into a new pipelines, tankage and loading agreement with HEP Tulsa or
HEP Storage-Tulsa on commercial terms that substantially match the terms upon
which HEP Tulsa or HEP Storage-Tulsa, as applicable, propose to enter into an
agreement with a third party for similar services with respect to all or a
material portion of the Group 1 Assets or the Group 2 Assets or the
Interconnecting Pipelines.  In such circumstances, HEP Tulsa or HEP
Storage-Tulsa, as applicable, shall give Holly Tulsa forty-five (45) days prior
written notice of any proposed new pipelines, tankage and loading agreement with
a third party, and such notice shall inform Holly Tulsa of the fee schedules,
tariffs, duration and any other terms of the proposed third party agreement and
Holly Tulsa shall have forty-five (45) days following receipt of such notice to
agree to the terms specified in the notice or Holly Tulsa shall lose the rights
specified by this Section 7(a) with respect to the assets that are the subject
of such notice.
 
(b) In the event that Holly Tulsa fails to provide prior written notice to HEP
Tulsa and HEP Storage-Tulsa of the desire of Holly Tulsa to extend this
Agreement by written mutual agreement of the Parties pursuant to Section 6, HEP
Tulsa and HEP Storage-Tulsa shall have the right, during the period from the
date of Holly Tulsa’s failure to provide written notice pursuant to Section 6 to
the date of termination of this Agreement, to negotiate to enter into a new
pipelines, tankage and loading agreement with a third party; provided, however,
that at any time during the twelve (12) months prior to the expiration of the
Term, Holly Tulsa will have the right to enter into a new pipelines, tankage and
loading agreement with HEP Tulsa or HEP Storage-Tulsa on commercial terms that
substantially match the terms upon which HEP Tulsa or HEP Storage-Tulsa, as
applicable, propose to enter into an agreement with a third party for similar
services with respect to all or a material portion of the Group 1 Assets or the
Group 2 Assets or the Interconnecting Pipelines.  In such circumstances, HEP
Tulsa or HEP Storage-Tulsa, as applicable, shall give Holly Tulsa forty-five
(45) days prior written notice of any proposed new pipelines, tankage and
loading agreement with a third party, and such notice shall inform Holly Tulsa
of the fee schedules, tariffs, duration and any other terms of the proposed
third party agreement and Holly Tulsa shall have forty-five (45) days following
receipt of such notice to agree to the terms specified in the notice or Holly
Tulsa shall lose the rights specified by this Section 7(b) with respect to the
assets that are the subject of such notice.
 
Section 8.                       Notices
 
(a) Any notice or other communication given under this Agreement shall be in
writing and shall be (i) delivered personally, (ii) sent by documented overnight
delivery service, (iii) sent by email transmission, or (iv) sent by first class
mail, postage prepaid (certified or registered mail, return receipt
requested).  Such notice shall be deemed to have been duly given (x) if
received, on the date of the delivery, with a receipt for delivery, (y) if
refused, on the date of the refused delivery, with a receipt for refusal, or (z)
with respect to email transmissions, on the date the recipient confirms
receipt.  Notices or other communications shall be directed to the following
addresses:
 
Notices to Holly Tulsa:


c/o HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas  75201
Attn:  David L. Lamp
Email address:  president@hollycorp.com


with a copy, which shall not constitute notice, but is required in order to
giver proper notice, to:


c/o HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas  75201
Attn:  General Counsel
Email address:  generalcounsel@hollycorp.com


Notices to HEP Tulsa or HEP Storage-Tulsa:


c/o Holly Energy Partners, L.P.
2828 N. Harwood, Suite 1300
Dallas, TX  75201
Attn:  David G. Blair
Email address:  SVP-HEP@hollyenergy.com


with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:


c/o Holly Energy Partners, L.P.
2828 N. Harwood, Suite 1300
Dallas, Texas  75201
Attn:  General Counsel
Email address:  generalcounsel@hollycorp.com


(b) Any Party may at any time change its address for service from time to time
by giving notice to the other Parties in accordance with this Section 8.
 
Section 9.                       Deficiency Payments
 
(a) As soon as practicable following the end of each Contract Quarter under this
Agreement,
 
(i) HEP Tulsa shall deliver to Holly Tulsa a written notice (the “Group 1
Deficiency Notice”) detailing any failure of Holly Tulsa to meet its obligations
under Section 2(a)(i), Section 2(b)(i), or Section 2(c)(i); provided, however,
that Holly Tulsa’s obligations pursuant to the Minimum Pipeline Revenue
Commitment, Minimum Group 1 Tankage Revenue Commitment, and the Minimum Group 1
Loading Rack Revenue Commitment shall, in each case, be assessed on a quarterly
basis for the purposes of this Section 9.  Notwithstanding the previous
sentence, any deficiency owed by Holly Tulsa due to its failure to satisfy the
Minimum Pipeline Revenue Commitment, Minimum Group 1 Tankage Revenue Commitment,
or Minimum Group 1 Loading Rack Revenue Commitment in any Contract Quarter shall
be offset by any revenue owed to HEP Tulsa in excess of the Minimum Pipeline
Revenue Commitment, Minimum Group 1 Tankage Revenue Commitment, or Minimum Group
1 Loading Rack Revenue Commitment for such Contract Quarter.  The Group 1
Deficiency Notice shall (A) specify in reasonable detail the nature of any
deficiency and (B) specify the approximate dollar amount that HEP Tulsa believes
would have been paid by Holly Tulsa to HEP Tulsa if Holly Tulsa had complied
with its obligations pursuant to Section 2(a)(i), Section 2(b)(i), or Section
2(c)(i), as applicable (the “Group 1 Deficiency Payment”).  Holly Tulsa shall
pay the Group 1 Deficiency Payment to HEP Tulsa upon the later of: (1) ten (10)
days after their receipt of the Group 1 Deficiency Notice and (2) thirty (30)
days following the end of the related Contract Quarter.
 
(ii) HEP Storage-Tulsa shall deliver to Holly Tulsa a written notice (the “Group
2 Deficiency Notice”) detailing any failure of Holly Tulsa to meet its
obligations under Section 2(d)(i) or Section 2(e)(i); provided, however, that
Holly Tulsa’s obligations pursuant to the Minimum Group 2 Tankage Revenue
Commitment and Minimum Group 2 Loading Rack Revenue Commitment shall, in each
case, be assessed on a quarterly basis for the purposes of this Section
9.  Notwithstanding the previous sentence, any deficiency owed by Holly Tulsa
due to its failure to satisfy the Minimum Group 2 Tankage Revenue Commitment or
Minimum Group 2 Loading Rack Revenue Commitment in any Contract Quarter shall be
offset by any revenue owed to HEP Storage-Tulsa in excess of the Minimum Group 2
Tankage Revenue Commitment or Minimum Group 2 Loading Rack Revenue Commitment
for such Contract Quarter.  The Group 2 Deficiency Notice shall (A) specify in
reasonable detail the nature of any deficiency and (B) specify the approximate
dollar amount that HEP Storage-Tulsa believes would have been paid by Holly
Tulsa to HEP Storage-Tulsa if Holly Tulsa had complied with its obligations
pursuant to Section 2(d)(i) or Section 2(e)(i), as applicable (the “Group 2
Deficiency Payment”).  Holly Tulsa shall pay the Group 2 Deficiency Payment to
HEP Storage-Tulsa upon the later of: (1) ten (10) days after their receipt of
the Group 2 Deficiency Notice and (2) thirty (30) days following the end of the
related Contract Quarter.
 
(iii) HEP Storage-Tulsa shall deliver to Holly Tulsa a written notice (the
“Interconnecting Pipeline Deficiency Notice”) detailing any failure of Holly
Tulsa to meet its obligations under Section 2(e)(i); provided, however, that
Holly Tulsa’s obligations pursuant to the Minimum Interconnecting
Pipeline  Revenue Commitment shall be assessed on a quarterly basis for the
purposes of this Section 9.    The Interconnecting Pipeline Deficiency Notice
shall (A) specify in reasonable detail the nature of any deficiency and (B)
specify the approximate dollar amount that HEP Tulsa believes would have been
paid by Holly Tulsa to HEP Tulsa if Holly Tulsa had complied with its
obligations pursuant to Section 2(f)(i) (the “Interconnecting Pipeline
Deficiency Payment”).  Holly Tulsa shall pay the Interconnecting Pipeline
Deficiency Payment to HEP Tulsa upon the later of: (1) ten (10) days after their
receipt of the Interconnecting Pipeline Deficiency Notice and (2) thirty (30)
days following the end of the related Contract Quarter.
 
(b) If Holly Tulsa disagrees with any Group 1 Deficiency Notice or Group 2
Deficiency Notice or Interconnecting Pipeline Deficiency Notice (the “Disputed
Deficiency Notice”), then, following the payment of the undisputed portion of
the deficiency payment related to the Disputed Deficiency Notice (the “Disputed
Deficiency Payment”) to HEP Tulsa or HEP Storage-Tulsa, as applicable, if any,
Holly Tulsa shall send written notice thereof regarding the disputed portion of
the Disputed Deficiency Notice to HEP Tulsa or HEP Storage-Tulsa, as applicable,
and a senior officer of Holly (on behalf of Holly Tulsa) and a senior officer of
the Partnership (on behalf of HEP Tulsa and HEP Storage-Tulsa) shall meet or
communicate by telephone at a mutually acceptable time and place, and thereafter
as often as they reasonably deem necessary and shall negotiate in good faith to
attempt to resolve any differences that they may have with respect to matters
specified in the Disputed Deficiency Notice.  During the 30-day period following
the payment of the Disputed Deficiency Payment, Holly Tulsa shall have access to
the working papers of HEP Tulsa or HEP Storage-Tulsa, as applicable, relating to
the Disputed Deficiency Notice.  If such differences are not resolved within
thirty (30) days following Holly Tulsa’s receipt of the Disputed Deficiency
Notice, Holly Tulsa, on the one hand,  and HEP Tulsa and HEP Storage-Tulsa, on
the other hand, shall, within forty-five (45) days following Holly Tulsa’s
receipt of the Disputed Deficiency Notice, submit any and all matters which
remain in dispute and which were properly included in the Disputed Deficiency
Notice to arbitration in accordance with Section 13(e).
 
(c) If it is finally determined pursuant to this Section 9 that Holly Tulsa is
required to pay any or all of the disputed portion of the Disputed Deficiency
Payment, Holly Tulsa shall promptly pay such amount to HEP Tulsa or HEP
Storage-Tulsa, as applicable, together with interest thereon at the Prime Rate,
in immediately available funds.
 
(d) The Parties acknowledge and agree that there shall be no carry-over of
deficiency payments beyond each Contract Quarter provided for in Section 9(a)
with respect to the Minimum Pipeline Revenue Commitment, the Minimum
Interconnecting Pipeline Revenue Commitment, the Minimum Group 1 Tankage Revenue
Commitment, Minimum Group 2 Tankage Revenue Commitment, Minimum Group 2 Loading
Rack Revenue Commitment or Minimum Group 1 Loading Rack Revenue Commitment.
 
(e) The Parties acknowledge and agree that no revenue generated as a result of
tariffs paid with respect to any specific minimum revenue commitment hereunder,
such as the Minimum Pipeline Revenue Commitment, the Minimum Group 1 Tankage
Revenue Commitment, Minimum Group 2 Tankage Revenue Commitment, Minimum Group 2
Loading Rack Revenue Commitment or Minimum Group 1 Loading Rack Revenue
Commitment, shall be considered in determining whether Holly Tulsa has satisfied
any other minimum revenue commitment hereunder for purposes of determining any
deficiency pursuant to this Section 9, though once the amount of such
deficiencies are determined, the Parties may offset payments due on account of
such deficiencies in accordance with Section 9(a).
 
Section 10.                       Indemnification
 
(a) Environmental Indemnification
 
(i) Indemnification of HEP Tulsa and HEP Storage-Tulsa.  From and after each
Closing Date, Holly Tulsa shall indemnify, defend and hold harmless HEP Tulsa,
HEP Storage-Tulsa and their Related Indemnified Parties from and against
environmental and Toxic Tort losses (including, without limitation, economic
losses, diminution in value suffered by third parties, and lost profits),
damages, injuries (including, without limitation, personal injury and death),
liabilities, claims, demands, causes of action, judgments, settlements, fines,
penalties, costs, and expenses (including, without limitation, court costs and
reasonable attorney’s and expert’s fees) of any and every kind or character,
known or unknown, fixed or contingent, suffered or incurred by HEP Tulsa, HEP
Storage-Tulsa or their Related Indemnified Parties or any third party to the
extent arising out of:
 
(A)           any violation or correction of violation of Environmental Laws
associated with the ownership or operation of the HEP Purchased Assets other
than the Interconnecting Pipelines, or
 
(B)           any event or condition associated with ownership or operation of
the HEP Purchased Assets other than the Interconnecting Pipelines (including,
without limitation, the presence of Hazardous Substances on, under, about or
migrating to or from the HEP Purchased Assets or the disposal or release of
Hazardous Substances generated by operation of the HEP Purchased Assets at
non-HEP Purchased Asset locations), including, without limitation, (1) the cost
and expense of any investigation, assessment, evaluation, monitoring,
containment, cleanup, repair, restoration, remediation, or other corrective
action required or necessary under Environmental Laws, (2) the cost or expense
of the preparation and implementation of any closure, remedial, corrective
action, or other plans required or necessary under Environmental Laws, and (3)
the cost and expense for any environmental or Toxic Tort pre-trial, trial, or
appellate legal or litigation support work;
 
but only to the extent that such violation complained of under Section
10(a)(i)(A) or such events or conditions included under Section 10(a)(i)(B)
occurred before the Closing Date applicable to the assets to which such
violation, events or conditions relate (collectively, “Covered Environmental
Losses”).
 
(ii) Burden of Proof for Tank Claims.  To the extent that a good faith claim by
HEP Tulsa, HEP Storage-Tulsa or their Related Indemnified Parties for
indemnification under Section 10(a)(i)(A) or Section 10(a)(i)(B) arises from
events or conditions at the tanks included in the HEP Purchased Assets or the
soil immediately underneath such tanks or such tanks’ secondary containment, and
Holly Tulsa refuses to provide such indemnification, then the burden of proof
shall be on Holly Tulsa to demonstrate that the events or conditions giving rise
to the claim arose after the Closing Date applicable to the assets to which such
claims relate.
 
(iii) Indemnification of Holly Tulsa.  HEP Tulsa and HEP Storage-Tulsa shall
indemnify, defend and hold harmless Holly Tulsa and its Related Indemnified
Parties from and against environmental and Toxic Tort losses (including, without
limitation, economic losses, diminution in value and lost profits suffered by
third parties), damages, injuries (including, without limitation, personal
injury and death), liabilities, claims, demands, causes of action, judgments,
settlements, fines, penalties, costs, and expenses (including, without
limitation, court costs and reasonable attorney’s and expert’s fees) of any and
every kind or character, known or unknown, fixed or contingent, suffered or
incurred by Holly Tulsa and its Related Indemnified Parties or any third party
to the extent arising out of:
 
(A)           any violation or correction of violation of Environmental Laws
associated with the operation of the HEP Purchased Assets by a Person other than
a Holly Entity or ownership and operation of the HEP Purchased Assets by a
Person other than a Holly Entity, or
 
(B)           any event or condition associated with the operation of the HEP
Purchased Assets by a Person other than Holly Tulsa and its Affiliates or
ownership and operation of the HEP Purchased Assets by a Person other than Holly
Tulsa and its Affiliates (including, but not limited to, the presence of
Hazardous Substances on, under, about or migrating to or from the HEP Purchased
Assets or the disposal or release of Hazardous Substances generated by operation
of the HEP Purchased Assets at non-HEP Purchased Asset locations) except, where
Holly Tulsa or one of its Affiliates is operating an HEP Purchased Asset, to the
extent resulting from the negligent acts or omissions or willful misconduct of
Holly Tulsa or such Affiliate including, without limitation, (1) the cost and
expense of any investigation, assessment, evaluation, monitoring, containment,
cleanup, repair, restoration, remediation, or other corrective action required
or necessary under Environmental Laws, (2) the cost or expense of the
preparation and implementation of any closure, remedial, corrective action, or
other plans required or necessary under Environmental Laws, and (3) the cost and
expense for any environmental or Toxic Tort pre-trial, trial, or appellate legal
or litigation support work;
 
but only, in the case of the Group 1 Assets and the Group 2 Assets, to the
extent such violation complained of under Section 10(a)(iii)(A) or such events
or conditions included under Section 10(a)(iii)(B) occurred after the Closing
Date applicable to the assets to which such violation, event or condition
relate; provided, however, that nothing stated above shall make HEP Tulsa or HEP
Storage-Tulsa responsible for any post-Closing Date negligent actions or
omissions or willful misconduct by Holly Tulsa or its Affiliates.
 
(b) Indemnification Procedures.
 
(i) The Indemnified Party agrees that promptly after it becomes aware of facts
giving rise to a claim for indemnification under this Agreement, it will provide
notice thereof in writing to the Indemnifying Party, specifying the nature of
and specific basis for such claim.
 
(ii) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this
Agreement, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Indemnified Party
unless it includes a full release of the Indemnified Party from such matter or
issues, as the case may be.
 
(iii) The Indemnified Party agrees to cooperate fully with the Indemnifying
Party, with respect to all aspects of the defense of any claims covered by the
indemnification under this Agreement, including, without limitation, the prompt
furnishing to the Indemnifying Party of any correspondence or other notice
relating thereto that the Indemnified Party may receive, permitting the name of
the Indemnified Party to be utilized in connection with such defense, the making
available to the Indemnifying Party of any files, records or other information
of the Indemnified Party that the Indemnifying Party considers relevant to such
defense and the making available to the Indemnifying Party of any employees of
the Indemnified Party; provided, however, that in connection therewith the
Indemnifying Party agrees to use reasonable efforts to minimize the impact
thereof on the operations of the Indemnified Party and further agrees to
maintain the confidentiality of all files, records, and other information
furnished by the Indemnified Party pursuant to this Section 10(b).  In no event
shall the obligation of the Indemnified Party to cooperate with the Indemnifying
Party as set forth in the immediately preceding sentence be construed as
imposing upon the Indemnified Party an obligation to hire and pay for counsel in
connection with the defense of any claims covered by the indemnification set
forth in this Agreement; provided, however, that the Indemnified Party may, at
its own option, cost and expense, hire and pay for counsel in connection with
any such defense.  The Indemnifying Party agrees to keep any such counsel hired
by the Indemnified Party informed as to the status of any such defense, but the
Indemnifying Party shall have the right to retain sole control over such
defense.
 
(iv) In determining the amount of any loss, cost, damage or expense for which
the Indemnified Party is entitled to indemnification under this Agreement, the
gross amount of the indemnification will be reduced by all amounts recovered by
the Indemnified Party under contractual indemnities (other than insurance
policies) from third Persons.  An Indemnified Party shall be obligated to pursue
all contractual indemnities that such Indemnified Party has with third Persons
outside of this Agreement, provided, however, if the Indemnified Party’s right
to such indemnification is assignable, the Indemnified Party may, in its sole
discretion and in lieu of pursuing such claim, elect to assign such
indemnification claim to the Indemnifying Party to pursue and shall reasonably
cooperate with the Indemnifying Party (including, without limitation, making its
relevant books, records, officers, information and testimony reasonably
available to the Indemnifying Party) in the Indemnifying Party’s pursuit of such
claim.  In the event the Indemnified Party recovers under a contractual
indemnity from a third Person outside of this Agreement, the amount recovered,
less the reasonable out-of-pocket fees and expenses incurred by the Indemnified
Party in recovering such amounts, shall reduce the amount such Indemnified Party
may recover under this Agreement and if the Indemnified Party receives any such
amounts subsequent to an indemnification payment by the Indemnifying Party in
respect of such losses, then such Indemnified Party shall promptly reimburse the
Indemnifying Party for any payment made or expense incurred by such Indemnifying
Party in connection with providing such indemnification payment up to the amount
so received by the Indemnified Party.
 
(v) The date on which notification of a claim for indemnification is received by
the Indemnifying Party shall determine whether such claim is timely made.
 
(c) Survival of Indemnification.  The provisions of this Section 10 shall
survive the termination of this Agreement (including any termination following
the sale of the HEP Purchased Assets).
 
Section 11.                       Right of First Refusal. The Parties
acknowledge the right of first refusal of Holly Tulsa with respect to the
Pipelines, the Interconnecting Pipelines, Group 1 Tankage, Group 2 Tankage,
Group 2 Loading Rack and Group 1 Loading Rack provided in the Omnibus Agreement.
 
Section 12.                       Limitation of Damages.
 
(a) NOTWITHSTANDING ANYTHING CONTAINED TO THE CONTRARY IN ANY OTHER PROVISION OF
THIS AGREEMENT AND EXCEPT FOR CLAIMS MADE BY THIRD PARTIES WHICH SHALL NOT BE
LIMITED BY THIS PARAGRAPH, THE PARTIES AGREE THAT THE RECOVERY BY ANY PARTY OF
ANY LIABILITIES, DAMAGES, COSTS OR OTHER EXPENSES SUFFERED OR INCURRED BY IT AS
A RESULT OF ANY BREACH OR NONFULFILLMENT BY A PARTY OF ANY OF ITS
REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS OR OTHER OBLIGATIONS UNDER
THIS AGREEMENT, SHALL BE LIMITED TO ACTUAL DAMAGES AND SHALL NOT INCLUDE OR
APPLY TO, NOR SHALL ANY PARTY BE ENTITLED TO RECOVER, ANY INDIRECT,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY
DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS INTERRUPTION OR
DIMINUTION IN VALUE) SUFFERED OR INCURRED BY ANY PARTY; PROVIDED, HOWEVER, THAT
SUCH RESTRICTION AND LIMITATION SHALL NOT APPLY (x) AS A RESULT OF A THIRD PARTY
CLAIM FOR SUCH INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES OR (y) TO
INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT
LIMITATION, ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS
INTERRUPTION OR DIMINUTION IN VALUE) THAT ARE A RESULT OF THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE BREACHING OR NONFULFILLING PARTY OR ITS AFFILIATES.
 
(b) Notwithstanding anything in this Agreement to the contrary and solely for
the purpose of determining which of Holly Tulsa, HEP Tulsa, or HEP
Storage-Tulsa, as applicable, shall be liable in a particular circumstance, no
Party shall be liable to another Party for any loss, damage, injury, judgment,
claim, cost, expense or other liability suffered or incurred by such Party (the
“Damaged Party”) except to the extent that the Party causes such loss, damage,
injury, judgment, claim, cost, expense or other liability suffered or incurred
by the Damaged Party or owns or operates the Pipelines, Group 1 Tankage, Group 2
Tankage, Group 2 Loading Rack or Group 1 Loading Rack or other property in
question responsible for causing such loss, damage, injury, judgment, claim,
cost, expense or other liability suffered or incurred by the Damaged Party.
 
Section 13.                       Miscellaneous
 
(a) Amendments and Waivers.  No amendment or modification of this Agreement
shall be valid unless it is in writing and signed by the Parties.  No waiver of
any provision of this Agreement shall be valid unless it is in writing and
signed by the Party against whom the waiver is sought to be enforced.  Any of
the exhibits or schedules to this Agreement may be amended, modified, revised or
updated by the Parties if each of the Parties executes an amended, modified,
revised or updated exhibit or schedule, as applicable, and attaches it to this
Agreement.  Such amended, modified, revised or updated exhibits or schedules
shall be sequentially numbered (e.g. Schedule I-1, Schedule I-2, etc.), dated
and appended as an additional exhibit or schedule to this Agreement and shall
replace the prior exhibit or schedule, as applicable, in its entirety, except as
specified therein.  No failure or delay in exercising any right hereunder, and
no course of conduct, shall operate as a waiver of any provision of this
Agreement.  No single or partial exercise of a right hereunder shall preclude
further or complete exercise of that right or any other right hereunder.
 
(b) Successors and Assigns.  This Agreement shall inure to the benefit of, and
shall be binding upon, Holly Tulsa, HEP Tulsa, HEP Storage-Tulsa and their
respective successors and permitted assigns.  Neither this Agreement nor any of
the rights or obligations hereunder shall be assigned without the prior written
consent of Holly Tulsa (in the case of any assignment by HEP Tulsa or HEP
Storage-Tulsa) or HEP Tulsa and HEP Storage-Tulsa (in the case of any assignment
by Holly Tulsa), in each case, such consent is not to be unreasonably withheld
or delayed; provided, however, that (i) HEP Tulsa and HEP Storage-Tulsa may make
such an assignment (including a partial pro rata assignment) to an Affiliate of
HEP Tulsa or HEP Storage-Tulsa without Holly Tulsa’s consent, (ii) Holly Tulsa
may make such an assignment (including a pro rata partial assignment) to an
Affiliate of Holly Tulsa without HEP Tulsa’s or HEP Storage-Tulsa’s consent,
(iii) Holly Tulsa may make a collateral assignment of their rights and
obligations hereunder, and (iv) HEP Tulsa and HEP Storage-Tulsa may make a
collateral assignment of their rights hereunder and/or grant a security interest
in all or a portion of the Pipelines, Interconnecting Pipelines, Group 1
Tankage, Group 2 Tankage, Group 2 Loading Rack and Group 1 Loading Rack to a
bona fide third party lender or debt holder, or trustee or representative for
any of them, without Holly Tulsa’s consent, if such third party lender, debt
holder or trustee shall have executed and delivered to Holly Tulsa a
non-disturbance agreement in such form as is reasonably satisfactory to Holly
Tulsa and such third party lender, debt holder or trustee and Holly Tulsa
executes an acknowledgement of such collateral assignment in such form as may
from time to time be reasonably requested.  Any attempt to make an assignment
otherwise than as permitted by the foregoing shall be null and void.  The
Parties agree to require their respective successors, if any, to expressly
assume, in a form of agreement reasonably acceptable to the other Parties, their
obligations under this Agreement.
 
(c) Severability.  If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.
 
(d) Choice of Law.  This Agreement shall be subject to and governed by the laws
of the State of Delaware, excluding any conflicts-of-law rule or principle that
might refer the construction or interpretation of this Agreement to the laws of
another state.
 
(e) Arbitration Provision.  Any and all Arbitrable Disputes must be resolved
through the use of binding arbitration using three arbitrators, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
as supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States
Code).  If there is any inconsistency between this Section 13(e) and the
Commercial Arbitration Rules or the Federal Arbitration Act, the terms of this
Section 13(e) will control the rights and obligations of the
Parties.  Arbitration must be initiated within the time limits set forth in this
Agreement, or if no such limits apply, then within a reasonable time or the time
period allowed by the applicable statute of limitations.  Arbitration may be
initiated by a Party (“Claimant”) serving written notice on the other Party
(“Respondent”) that the Claimant elects to refer the Arbitrable Dispute to
binding arbitration.  Claimant’s notice initiating binding arbitration must
identify the arbitrator Claimant has appointed.  The Respondent shall respond to
Claimant within thirty (30) days after receipt of Claimant’s notice, identifying
the arbitrator Respondent has appointed.  If the Respondent fails for any reason
to name an arbitrator within the 30-day period, Claimant shall petition the
American Arbitration Association for appointment of an arbitrator for
Respondent’s account.  The two arbitrators so chosen shall select a third
arbitrator within thirty (30) days after the second arbitrator has been
appointed.  The Claimant will pay the compensation and expenses of the
arbitrator named by it, and the Respondent will pay the compensation and
expenses of the arbitrator named by or for it.  The costs of petitioning for the
appointment of an arbitrator, if any, shall be paid by Respondent.  The Claimant
and Respondent will each pay one-half of the compensation and expenses of the
third arbitrator.  All arbitrators must (i) be neutral parties who have never
been officers, directors or employees of any of Holly Tulsa, HEP Tulsa, HEP
Storage-Tulsa or any of their Affiliates and (ii) have not less than seven (7)
years experience in the petroleum transportation industry.  The hearing will be
conducted in Dallas, Texas and commence within thirty (30) days after the
selection of the third arbitrator.  Holly Tulsa, HEP Tulsa, HEP Storage-Tulsa
and the arbitrators shall proceed diligently and in good faith in order that the
award may be made as promptly as possible.  Except as provided in the Federal
Arbitration Act, the decision of the arbitrators will be binding on and
non-appealable by the Parties hereto.  The arbitrators shall have no right to
grant or award indirect, consequential, punitive or exemplary damages of any
kind.  The Arbitrable Disputes may be arbitrated in a common proceeding along
with disputes under other agreements between Holly Tulsa, HEP Tulsa, HEP
Storage-Tulsa or their Affiliates to the extent that the issues raised in such
disputes are related.  Without the written consent of the Parties, no unrelated
disputes or third party disputes may be joined to an arbitration pursuant to
this Agreement.
 
(f) Rights of Limited Partners.  The provisions of this Agreement are
enforceable solely by the Parties, and no limited partner of the Partnership
shall have the right, separate and apart from the Partnership, to enforce any
provision of this Agreement or to compel any Party to comply with the terms of
this Agreement.
 
(g) Further Assurances.  In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory Party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.
 
(h) Headings.  Headings of the Sections of this Agreement are for convenience of
the Parties only and shall be given no substantive or interpretative effect
whatsoever.  All references in this Agreement to Sections are to Sections of
this Agreement unless otherwise stated.
 
(i) No Novation.  This Agreement shall be considered an amendment and
restatement of the First Amended Tulsa East Throughput Agreement, and the First
Amended Tulsa East Throughput Agreement is hereby ratified, approved and
confirmed in every respect, except as amended hereby.  This Agreement is not
intended to constitute a novation of the First Amended Tulsa East Throughput
Agreement and all of the obligations owing by the Parties under the First
Amended Tulsa East Throughput Agreement shall continue (from and after the date
of this Agreement, as amended hereby).
 
Section 14.                       Guarantee by Holly
 
(a) Payment and Performance Guaranty.  Holly unconditionally, absolutely,
continually and irrevocably guarantees, as principal and not as surety, to HEP
Tulsa and HEP Storage-Tulsa the punctual and complete payment in full when due
of all amounts due from Holly Tulsa under the Agreement (collectively, the
“Holly Tulsa Payment Obligations”).  Holly agrees that HEP Tulsa and HEP
Storage-Tulsa shall be entitled to enforce directly against Holly any of the
Holly Tulsa Payment Obligations.
 
(b) Guaranty Absolute.  Holly hereby guarantees that the Holly Tulsa Payment
Obligations will be paid strictly in accordance with the terms of the
Agreement.  The obligations of Holly under this Agreement constitute a present
and continuing guaranty of payment, and not of collection or
collectability.  The liability of Holly under this Agreement shall be absolute,
unconditional, present, continuing and irrevocable irrespective of:
 
(i) any assignment or other transfer of the Agreement or any of the rights
thereunder of HEP Tulsa or HEP Storage-Tulsa;
 
(ii) any amendment, waiver, renewal, extension or release of or any consent to
or departure from or other action or inaction related to the Agreement;
 
(iii) any acceptance by HEP Tulsa or HEP Storage-Tulsa of partial payment or
performance from Holly Tulsa;
 
(iv) any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to Holly
Tulsa or any action taken with respect to the Agreement by any trustee or
receiver, or by any court, in any such proceeding;
 
(v) any absence of any notice to, or knowledge of, Holly, of the existence or
occurrence of any of the matters or events set forth in the foregoing
subsections (i) through (iv); or
 
(vi) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a guarantor.
 
The obligations of Holly hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Holly Tulsa
Payment Obligations or otherwise.
 
(c) Waiver.  Holly hereby waives promptness, diligence, all setoffs,
presentments, protests and notice of acceptance and any other notice relating to
any of the Holly Tulsa Payment Obligations and any requirement for HEP Tulsa or
HEP Storage-Tulsa to protect, secure, perfect or insure any security interest or
lien or any property subject thereto or exhaust any right or take any action
against Holly Tulsa, any other entity or any collateral.
 
(d) Subrogation Waiver.  Holly agrees that for so long as there is a current or
ongoing default or breach of this Agreement by Holly Tulsa, Holly shall not have
any rights (direct or indirect) of subrogation, contribution, reimbursement,
indemnification or other rights of payment or recovery from Holly Tulsa for any
payments made by Holly under this Section 14, and Holly hereby irrevocably
waives and releases, absolutely and unconditionally, any such rights of
subrogation, contribution, reimbursement, indemnification and other rights of
payment or recovery it may now have or hereafter acquire against Holly Tulsa
during any period of default or breach of this Agreement by Holly Tulsa until
such time as there is no current or ongoing default or breach of this Agreement
by Holly Tulsa.
 
(e) Reinstatement.  The obligations of Holly under this Section 14 shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment of any of the Holly Tulsa Payment Obligations is rescinded or
must otherwise be returned to Holly Tulsa or any other entity, upon the
insolvency, bankruptcy, arrangement, adjustment, composition, liquidation or
reorganization of Holly Tulsa or such other entity, or for any other reason, all
as though such payment had not been made.
 
(f) Continuing Guaranty.  This Section 14 is a continuing guaranty and shall (i)
remain in full force and effect until the first to occur of the indefeasible
payment in full of all of the Holly Tulsa Payment Obligations, (ii) be binding
upon Holly, its successors and assigns and (iii) inure to the benefit of and be
enforceable by HEP Tulsa, HEP Storage-Tulsa and their respective successors,
transferees and assigns.
 
(g) No Duty to Pursue Others.  It shall not be necessary for HEP Tulsa or HEP
Storage-Tulsa (and Holly hereby waives any rights which Holly may have to
require HEP Tulsa or HEP Storage-Tulsa), in order to enforce such payment by
Holly, first to (i) institute suit or exhaust its remedies against Holly Tulsa
or others liable on the Holly Tulsa Payment Obligations or any other person,
(ii) enforce HEP Tulsa’s and HEP Storage-Tulsa’s rights against any other
guarantors of the Holly Tulsa Payment Obligations, (iii) join Holly Tulsa or any
others liable on the Holly Tulsa Payment Obligations in any action seeking to
enforce this Section 14, (iv) exhaust any remedies available to HEP Tulsa and
HEP Storage-Tulsa against any security which shall ever have been given to
secure the Holly Tulsa Payment Obligations, or (v) resort to any other means of
obtaining payment of the Holly Tulsa Payment Obligations.
 
Section 15.                       Guarantee by the Partnership and Operating
Partnership.
 
(a) Payment and Performance Guaranty.  Each of the Partnership and the Operating
Partnership unconditionally, absolutely, continually and irrevocably guarantees,
as principal and not as surety, to Holly Tulsa the punctual and complete payment
in full when due of all amounts due from HEP Tulsa and HEP Storage-Tulsa under
the Agreement (collectively, the “HEP Tulsa Payment Obligations”).  Each of the
Partnership and the Operating Partnership agrees that Holly Tulsa shall be
entitled to enforce directly against the Partnership and the Operating
Partnership any of the HEP Tulsa Payment Obligations.
 
(b) Guaranty Absolute.  Each of the Partnership and the Operating Partnership
hereby guarantees that the HEP Tulsa Payment Obligations will be paid strictly
in accordance with the terms of the Agreement.  The obligations of each of the
Partnership and the Operating Partnership under this Agreement constitute a
present and continuing guaranty of payment, and not of collection or
collectability.  The liability of each of the Partnership and the Operating
Partnership under this Agreement shall be absolute, unconditional, present,
continuing and irrevocable irrespective of:
 
(i) any assignment or other transfer of the Agreement or any of the rights
thereunder of Holly Tulsa;
 
(ii) any amendment, waiver, renewal, extension or release of or any consent to
or departure from or other action or inaction related to the Agreement;
 
(iii) any acceptance by Holly Tulsa of partial payment or performance from HEP
Tulsa or HEP Storage-Tulsa;
 
(iv) any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to HEP
Storage-Tulsa or any action taken with respect to the Agreement by any trustee
or receiver, or by any court, in any such proceeding;
 
(v) any absence of any notice to, or knowledge of, the Partnership or the
Operating Partnership, of the existence or occurrence of any of the matters or
events set forth in the foregoing subsections (i) through (iv); or
 
(vi) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a guarantor.
 
The obligations of each of the Partnership and the Operating Partnership
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the HEP Tulsa Payment Obligations or
otherwise.
 
(c) Waiver.  Each of the Partnership and the Operating Partnership hereby waives
promptness, diligence, all setoffs, presentments, protests and notice of
acceptance and any other notice relating to any of the HEP Tulsa Payment
Obligations and any requirement for Holly Tulsa to protect, secure, perfect or
insure any security interest or lien or any property subject thereto or exhaust
any right or take any action against HEP Tulsa or HEP Storage-Tulsa, any other
entity or any collateral.
 
(d) Subrogation Waiver.  Each of the Partnership and the Operating Partnership
agrees that for so long as there is a current or ongoing default or breach of
this Agreement by HEP Tulsa or HEP Storage-Tulsa, the Partnership and the
Operating Partnership shall not have any rights (direct or indirect) of
subrogation, contribution, reimbursement, indemnification or other rights of
payment or recovery from HEP Tulsa or HEP Storage-Tulsa for any payments made by
the Partnership or the Operating Partnership under this Section 15, and each of
the Partnership and the Operating Partnership hereby irrevocably waives and
releases, absolutely and unconditionally, any such rights of subrogation,
contribution, reimbursement, indemnification and other rights of payment or
recovery it may now have or hereafter acquire against HEP Tulsa or HEP
Storage-Tulsa during any period of default or breach of this Agreement by HEP
Tulsa or HEP Storage-Tulsa until such time as there is no current or ongoing
default or breach of this Agreement by HEP Tulsa or HEP Storage-Tulsa.
 
(e) Reinstatement.  The obligations of the Partnership and the Operating
Partnership under this Section 15 shall continue to be effective or shall be
reinstated, as the case may be, if at any time any payment of any of the HEP
Tulsa Payment Obligations is rescinded or must otherwise be returned to HEP
Tulsa, HEP Storage-Tulsa or any other entity, upon the insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation or reorganization of HEP
Tulsa, HEP Storage-Tulsa or such other entity, or for any other reason, all as
though such payment had not been made.
 
(f) Continuing Guaranty.  This Section 15 is a continuing guaranty and shall (i)
remain in full force and effect until the first to occur of the indefeasible
payment in full of all of the HEP Tulsa Payment Obligations, (ii) be binding
upon the Partnership, the Operating Partnership, and each of their respective
successors and assigns and (iii) inure to the benefit of and be enforceable by
Holly Tulsa and their respective successors, transferees and assigns.
 
(g) No Duty to Pursue Others.  It shall not be necessary for Holly Tulsa (and
each of the Partnership and the Operating Partnership hereby waives any rights
which the Partnership or the Operating Partnership, as applicable, may have to
require Holly Tulsa), in order to enforce such payment by the Partnership or the
Operating Partnership, first to (i) institute suit or exhaust its remedies
against HEP Tulsa or HEP Storage-Tulsa or others liable on the HEP Tulsa Payment
Obligations or any other person, (ii) enforce Holly Tulsa’ rights against any
other guarantors of the HEP Tulsa Payment Obligations, (iii) join HEP Tulsa, HEP
Storage-Tulsa or any others liable on the HEP Tulsa Payment Obligations in any
action seeking to enforce this Section 15, (iv) exhaust any remedies available
to Holly Tulsa against any security which shall ever have been given to secure
the HEP Tulsa Payment Obligations, or (v) resort to any other means of obtaining
payment of the HEP Tulsa Payment Obligations.
 
[Remainder of page intentionally left blank.  Signature pages follow.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as of
the date first written above.
 
HEP TULSA:


HEP TULSA LLC




By:           /s/  Matthew P.
Clifton                                                                
Name:       Matthew P. Clifton
Title:         Chief Executive Officer and President




HEP STORAGE-TULSA:


HOLLY ENERGY STORAGE-TULSA LLC




By:           /s/  Matthew P.
Clifton                                                                
Name:       Matthew P. Clifton
Title:         Chief Executive Officer and President




HOLLY TULSA:


HOLLY REFINING & MARKETING
– TULSA LLC




By:           /s/  Michael C.
Jennings                                                                
Name:      Michael C. Jennings
Title:        Chief Executive Officer and President


ACKNOWLEDGED AND AGREED
FOR PURPOSES OF Section 9(b)
AND Section 14:


HOLLYFRONTIER CORPORATION




By:  /s/  Michael C.
Jennings                                                                
Name:  Michael C. Jennings
Title:    Chief Executive Officer and President




ACKNOWLEDGED AND AGREED
FOR PURPOSES OF Section 9(b)
AND Section 15:


HOLLY ENERGY PARTNERS, L.P.


By:       HEP Logistics Holdings, L.P.,
its General Partner


By:       Holly Logistic Services, L.L.C.,
its General Partner




By: /s/  Matthew P.
Clifton                                                                
Name: Matthew P. Clifton
Title:  Chief Executive Officer and President






ACKNOWLEDGED AND AGREED
FOR PURPOSES OF Section 15:


HOLLY ENERGY PARTNERS-OPERATING, L.P.






By: /s/  Matthew P.
Clifton                                                                
Name: Matthew P. Clifton
Title:   Chief Executive Officer and President






 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 
PIPELINE TARIFF
 


 
Pipeline Tariff
$0.1030 per barrel



 


 


 

Schedule I
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
GROUP 1 TANKAGE TARIFFS
 


 
Group 1 Tankage Base Tariff
$0.3543 per barrel



 


 
Group 1 Tankage Incentive Tariff
$0.1030 per barrel



 


 
Group 1 Tankage Excess Tariff
$0.2266 per barrel



 


 


 

90266285.10
Schedule II
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE III
 
GROUP 1 LOADING RACK TARIFF
 


 
Loading Rack Tariff
$0.3090 per barrel






Schedule III




 
 

--------------------------------------------------------------------------------

 

SCHEDULE IV
 
GROUP 1 ASSETS ASSUMED OPEX
 


 
Assumed OPEX
$1,702,000.00


Schedule IV




 
 

--------------------------------------------------------------------------------

 



SCHEDULE V
 
GROUP 2 TANKAGE TARIFFS
 


 
Group 2 Tankage Base Tariff
$0.4250 per barrel



 


 
Group 2 Tankage Incentive Tariff
$0.1030 per barrel



 


 
Group 2 Tankage Excess Tariff
$0.2266 per barrel


Schedule V




 
 

--------------------------------------------------------------------------------

 

SCHEDULE VI
 
GROUP 2 LOADING RACK TARIFF
 


 
Group 2 Loading Rack Tariff
$0.3605 per barrel






Schedule VI




 
 

--------------------------------------------------------------------------------

 

SCHEDULE VII
 
GROUP 2 ASSETS ASSUMED OPEX
 


 
Group 2 Assets Assumed OPEX
$1,050,000


Schedule VII




 
 

--------------------------------------------------------------------------------

 

SCHEDULE VIII
 
INTERCONNECTING PIPELINE TARIFFS
 


 
Interconnecting Pipeline Gas Tariff
$0.064 per MSCF/day



 


 
Interconnecting Pipeline Liquid Tariff
(to 45,000 barrels per day)
$0.2092 per barrel



 


 
Interconnecting Pipeline Liquid
Incentive Tariff
(45,001 to 64,999 barrels per day)
$0.07 per barrel



 


 
Interconnecting Pipeline Liquid
Excess Tariff
(over 65,000 barrels per day)
$0.05 per barrel


Schedule VIII




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
GROUP 1 TANKAGE
 
TANK ID
REFINED PRODUCT
CAPACITY (BBLS)
     
10
ULSD #2 (XT)
37,500
11
ULSD #2 (XT)
37,500
102
Kerosene
37,500
103
Kerosene
37,500
104
ULSD #2 (XT)
37,500
110
ULSD #1
37,500
111
Kerosene
37,500
115A
ULSD #2 (XT)
151,000
115B
ULSD #2 (XT)
151,000
116
Kerosene
37,500
117
ULSD #2 (XT)
63,000
450
Premium Unleaded
12,000
451
USLD #2 (XT)
12,000
452
USLD #2 (XT)
12,000
464
Unleaded Regular
80,000
465
Unleaded Regular
74,000
466
Unleaded Regular
80,000
467
Unleaded Regular
80,000
470
Unleaded Regular
80,000
472
Unleaded Regular
151,000
473
Premium Unleaded (ST)
80,000
601
Unleaded Regular
19,000
602
Premium Unleaded (ST)
10,000
603
USLD #2 (XT)
2,000
605
Ethanol
5,000
606
Empty
500


Exhibit A




 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


GROUP 2 TANKAGE


TANK ID
CURRENT SERVICE
CAPACITY (BBLS)
     
1
Crude
130,000
2
Crude
131,000
3
Crude
130,000
8
Crude
130,000
123
CSO
37,500
471
Unleaded Gasoline
80,000
107
Flux/Asphalt
131,000
108
Flux/Asphalt
37,500
109
Flux/Asphalt
37,500
125
Flux/Asphalt
37,500
131
Flux/Asphalt
37,500
442
Gasoline blendstock
11,700
445
Gasoline blendstock
11,700
446
Gasoline blendstock
11,700
447
Gasoline blendstock
11,700
460
LSR
80,000
461
LSR
80,000
17
FCCU LCO
37,500
114
Raw Diesel
131,000
9
Raw gas oil
130,000
15
Raw gas oil
130,000
16
Raw gas oil-Sour
151,078
6
Raw naphtha
54,000
4
Scanfiner feed
120,566
40
Raw gas oil
6,100
41
CSO
3,900
34
Truck loading-64/22 asphalt
11,700
36
Truck loading-58/28 asphalt
11,500
124
Flux/Asphalt
37,500
18
Slop
37,500
31
Slop
15,000
7
Naptha
64,000
14
Naptha
55,000






Exhibit B




 
 
 
